 NEBRASKA BULK TRANSPORT135Nebraska Bulk Transport, Inc. and General Driversand Helpers Union, Local No. 554, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 17-CA-7767 and 17-CA-7868January 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 18, 1978, Administrative Law Judge RogerB. Holmes issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Nebraska Bulk Trans-port, Inc., Bennet, Nebraska, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 We agree that Respondent's knowledge of union activity of employeesRoger Grant and Dennis Miller prior to their terminations can be inferredfrom the following: (I) Respondent's statement to an employee the weekafter the discharges that. "I think I got rid of the ones that started it": (2)the proximity of both discharges to telegraphic notice of union activity re-ceived by Respondent; (3) Respondent's discharge of Grant. allegedly be-cause of his dnving record. in which it developed an urgent interest afterlearning of union activity. in contrast to its previous statement to Grant thatthis record was not important; (4) the two employees most active on behalfof the Union were the only ones discharged: and (5) the small number ofemployees in the plant (about 15).240 NLRB No. 14APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate the wife of one of ouremployees, and we will not interrogate an em-ployee regarding the union activities of our em-ployees.WE WILL NOT engage in surveillance of theunion activities of our employees.WE WILL NOT threaten our employees that wewill close our facility, sell our trucking equip-ment, and lease our hauling operations to leaseoperators because our employees select GeneralDrivers and Helpers Union, Local No. 554, affi-liated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organi-zation, as their collective-bargaining representa-tive.WE WILL NOT threaten our employees that oursigning of a contract with the Union could meanthe closing of our operation.WE WILL NOT threaten our employees that wewould refuse to bargain with the Union selectedby our employees as their collective-bargainingrepresentative.WE WILL NOT discharge our employees be-cause they engage in activities on behalf of Gen-eral Drivers and Helpers Union, Local No. 554,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organi-zation.WE WILL NOT make changes in the work as-signments of the employees in the collective-bar-gaining unit described below, and we will notsubcontract a portion of the work of the employ-ees in that unit and thereby adversely affect theconditions of employment of Nick Bolejack,Sam Contreras, Ronald Grant, and Robert Her-rington because our employees select a union astheir collective-bargaining representative, andwe will not take such actions unilaterally with-out notice to and bargaining with the Union asthe collective-bargaining representative of theemployees in the unit, and we will not continueto refuse to bargain collectively with the Unionregarding the use of lease operators and the sub-contracting of unit work.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theNEBRASKA BULK TNSPORT 135...._. .s . 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of the rights guaranteed to them by Sec-tion 7 of the National Labor Relations Act.WE WILL offer Dennis Miller and Roger Grantimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions of employment, with-out loss of their seniority or other rights andprivileges previously enjoyed.WE WILL pay to Dennis Miller and RogerGrant the amount of their loss of earnings sincetheir termination, with appropriate interestthereon.WE WILL pay to Nick Bolejack, Sam Contrer-as, Ronald Grant, Robert Herrington theamount of the loss of earnings by them, withappropriate interest thereon, which has resultedfrom our action against them.WE WILL bargain collectively, upon request,with General Drivers and Helpers Union, LocalNo. 554, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, with regard to thewages, hours, and conditions of employment ofthe employees in the appropriate unit describedbelow, and specifically with regard to the use oflease operators and the subcontracting of unitwork. The appropriate bargaining unit is:All full-time and regular part-time drivers, in-cluding maintenance employees and the dis-patcher employed by our company at ourBennet, Nebraska, facilities, excluding officeclerical employees, professional employees,guards, lease operators, and supervisors as de-fined in the Act.NEBRASKA BUI.K TRANSPORT. INC.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES. Administrative Law Judge: The unfairlabor practice charge in Case 17-CA-7767 was filed onJuly 11, 1977, by General Drivers and Helpers Union, Lo-cal No. 554, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union.The acting Regional Director for Region 17 of the Na-tional Labor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of the Board,issued on August 12, 1977, a complaint and notice of hear-ing in Case 17-CA-7767 against Nebraska Bulk Transport,Inc., herein called the Respondent. The General Counsel'scomplaint in Case 17-CA-7767 alleges that the Respon-dent has engaged in unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, herein called the Act. TheRespondent filed an answer to that complaint and, interalia, denied the commission of the alleged unfair laborpractices.The original unfair labor practice charge in Case 17-CA-7868 was filed by the Union on September 8, 1977.The amended unfair labor practice charge in Case 17-CA-7868 was filed on October 18, 1977, by the Union.The Regional Director for Region 17 of the Board, whowas acting on behalf of the General Counsel of the Board,issued on October 19, 1977, a complaint and notice ofhearing in Case 17-CA-7868 against the Respondent. TheGeneral Counsel's complaint in that case alleges that theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(aX)(1), (3), and (5) of the Act. TheRespondent also filed an answer to that complaint and,inter alia, denied the commission of the alleged unfair laborpractices.On October 19, 1977, the Regional Director for Region17 issued an Order consolidating cases and reschedulinghearing in Cases 17-CA-7767 and 17-CA-7868.The hearing was held before me on January 30 and 31and February 1, 1978, at Lincoln, Nebraska. The time forfiling briefs by the parties was set for March 8, 1978. BothcoLnsel for the General Counsel and the attorney for theRespondent filed persuasive briefs which have been readand considered.,n conjunction with his brief, counsel for the GeneralCounsel also filed a separate motion to correct transcript.After reviewing the proposed corrections and in the ab-sence of any objection, I shall hereby grant the GeneralCounsel's motion to correct the record to accurately reflectwhat was said at the hearing. While there are other inad-vertent clerical errors in the transcript which is 494 pageslong, those errors are either easily recognizable or inconse-quential. Therefore, a detailed correction of the record isnot necessary.However, there is one error which might be misleadingto persons who were not present at the hearing. That errorappears on page 256, lines 19-20, of the transcript concern-ing a comment which I made at the conclusion of a discus-sion among the attorneys regarding a document which hadbt en handed to a witness on the stand for the purpose ofrefreshing the witness' recollection. I believe that the courtreporter inadvertently placed the word "not" in the wrongplace in the sentence. My comment was, "I am sure youare not showing him a script with questions and answers."On my own motion, I shall hereby order the record correct-ed in that minor respect.Upon the entire record in this proceeding and basedupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FA(T.JURISDICTIONThe Respondent has been at all times material herein aNebraska corporation with an office and facility located atBennet, Nebraska, where it has been engaged in the fur-nishing of interstate transportation services.In the course and conduct of its business operations, the NEBRASKA BULK TRANSPORT137Respondent has annually derived gross revenue in excessof $50,000 from furnishing tranportation of commodities ininterstate commerce or from functioning as an essentiallink in the transportation of commodities in interstate com-merce. In addition, in the course and conduct of its busi-ness operations, the Respondent has annually providedservices valued in excess of $50,000 to firms which satisfythe Board's direct inflow or outflow jurisdictional stan-dards.Upon the foregoing facts admitted in the pleadings, andupon the entire record in this proceeding, I find that theRespondent has been at all times material herein an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Union has beenat all times material herein a labor organization within themeaning of Section 2(5) of the Act. Accordingly, I find thatfact to be so.I1I THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings in thesecases are:I. Whether the Respondent engaged in conduct viola-tive of Section 8(a)(l) of the Act by:(a) On or about June 30, 1977, interrogating the wife ofan employee concerning the employee's union activity.(b) During the second week of July 1977, threatening toclose its facility if its employees selected the Union as theircollective-bargaining representative.(c) On or about July 7, 1977, threatening to refuse tobargain in good faith with the Union and threatening toclose its facility if its employees selected the Union as theircollective-bargaining representative.(d) On or about the week of August 29, 1977, threaten-ing to sell Respondent's trucking equipment and lease itshauling operations to lease operators.2. Whether the Respondent engaged in conduct viola-tive of Section 8(a)(1) and (3) of the Act by:(a) On or about July 5, 1977, discharging Dennis Millerand Roger Grant because of their union membership andactivities.(b) Since on or about September 1. 9, and 13, 1977, sub-contracting a portion of the work performed by the follow-ing named employees, and thereby adversely affectingtheir tenure or terms and conditions of employment be-cause of their union activities: Nick Bolejack, Sam Contr-eras, Ronald Grant, and Robert S. Herrington.3. Whether the Respondent engaged in conduct viola-tive of Section 8(a)(l) and (5) of the Act by, since on orabout September 1, 1977, failing to bargain with the Unionby unilaterally changing the terms and conditions of em-ployment of employees in the bargaining unit by subcon-tracting bargaining unit work to lease operators.4. Whether the General Counsel's motion to amendboth of his complaints in this proceeding, which motionwas made near the conclusion of the trial and after allparties had rested their cases, should be granted underthese circumstances.5. In the event that the General Counsel's motion toamend his complaints is granted, then the following addi-tional issues are presented:(a) Whether the Respondent engaged in conduct viola-tive of Section 8(a)(l) of the Act by:(I) On various dates after July 5, 1977, interrogating oneof its employees concerning that employee's and other em-ployees' union activities.(2) On various dates after July 5, 1977, keeping undersurveillance the union activities of its employees.(3) One week to 10 days prior to August 27, 1977, in aletter from the Respondent distributed to its employees,threatening to close its operations if its employees selectedthe Union as their collective-bargaining representative.(b) Whether the Respondent engaged in conduct viola-tive of Section 8(a)(l) and (5) of the Act by refusing andcontinuing to refuse to bargain collectively with the Unionabout the use of lease operators and subcontracting of bar-gaining unit work.B. The WitnessesIn alphabetical order, the following persons appeared aswitlesses at the hearing in this proceeding:Nick Bolejack was employed by the Respondent as amechanic and a truckdriver. He was still employed by theRespondent at the time of the hearing.Mary Bratt has been the supervisor of the driver recordsection of the Department of Motor Vehicles of the Stateof Nebraska for the past 6 years. Her office is located inthe State Office Building in Lincoln, Nebraska.Sam Contreras has been employed as a truckdriver bythe Respondent since 1976. He was still employed by theRespondent at the time of the hearing.Carolyn Grant is the wife of Ronald Grant who is em-ployed by the Respondent.Roger Grant worked as a truckdriver for the Respondentfrom May 4, 1977, until he was terminated on July 5, 1977.onald Grant has been employed by the Respondentsince March 1, 1977. He was still employed as a truckdriverby the Respondent at the time of the hearing.Robert Jensen is a self-employed insurance agent. One ofhis customers is the Respondent for whom he writes gener-al liability and material damage insurance.Bradford E. Kistler is an attorney associated with the lawfirm of Nelson, Harding, Yuetter, Leonard, and Tate ofLincoln, Nebraska. Kistler represents various motor car-ners, including the Respondent herein, primarily beforethe Interstate Commerce Commission.Darlene Martin is the secretary-bookkeeper of the Re-spondent. She has held that position since October 1975.Her duties include that of payroll clerk and also the post-ing of accounts receivable and payable.Dennis Miller began his employment with the Respon-dent in October 1976. He worked for the Respondent as atruckdriver who primarily hauled crude oil. He received histermination letter from the Respondent on July 5, 1977.Dean L. Petersen has been president of the RespondentNEBRASKA BULK TRANSPORT 137a _ a IS 6 4 .in .ad a w z 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince March or April 1975. Petersen went to work forPark's Transport in January 1975 as vice president andoperations manager. Petersen acquired the controlling in-terest in Park's Transport around March or April 1975, andthereafter, the name of the Company became NebraskaBulk Transport, Inc.Steven L Schoening is a business representative of theCharging Party Union.Hazel Taylor has been employed by the Respondentsince May 1976. Her duties include dispatching, preparingfuel reports, prorating the fleet, and answering the tele-phone.Lawrence W. Troxel was employed by the Respondent atthe time of the hearing as a long distance truckdriver.The foregoing findings are based upon the testimony ofeach of the persons named.C. Credibility ResolutionsIn addition to observing the demeanor of the 14 witness-es who testified in this proceeding, I have also been guidedby the Board's statement in Nortrlridge Knitting Mills, Inc.,223 NLRB 230, 235 (1976), where the Board observed" ..it is abundantly clear that the ultimate choice be-tween conflicting testimony also rests on the weight of theevidence, established or admitted facts, inherent probabili-ties, reasonable inferences drawn from the record, and, insum, all of the other variant factors which the trier of factmust consider in resolving credibility."In addition, Bolejack, Contreras, Ron Grant, Ms. Mar-tin, Ms. Taylor, and Troxel were still employed by the Re-spondent at the time of the hearing. That fact is still anoth-er matter which may properly be weighed and consideredin resolving credibility. Georgia Rug Mill, 131 NLRB 1304(1961); Gold Standard Enterprises, Inc., et al., 234 NLRB618 (1978).As will be noted hereinafter, Petersen's testimony differssignificantly in certain respects from testimony given byseveral other witnesses; i.e., Bolejack, Contreras, CarolynGrant, Roger Grant, Ron Grant, Miller, and Troxel. WhileI have relied to some extent upon Petersen's testimonywhere there are conflicts between Petersen and the fore-going witnesses, I have found that the testimony of thosewitnesses named above is more reliable and credible thanthe different versions given by Petersen. Accordingly, Ihave based the findings of fact upon those credited ver-sions bearing in mind the demeanor of the witnesses andthe criteria from the Board's decisions mentioned above.Nevertheless, the differing versions of Petersen and otherwitnesses have been weighed and considered.Some of the testimony of the witnesses was not contrad-icted. For example, see the uncontradicted testimony ofMs. Taylor concerning her conversations with Petersen af-ter July 1, 1977, which will be set forth in section F herein.Another example is the testimony of Ms. Bratt, who was anunbiased and impartial witness without any apparent inter-est in the outcome of this litigation. There was also a sub-stantial amount of documentary evidence which was intro-duced at the hearing. Many of the findings of fact hereinwill be based upon such documentary evidence.Some of the conflicts are minor. For example, I haveweighed and considered the fact that Carolyn Grant's bestrecollection at the time of the hearing was that she had notspoken by telephone with Ms. Martin and Ms. Taylor ear-lier during the day of June 30, 1977. At the hearing bothMs. Martin and Ms. Taylor seemed to be certain that suchconversations had taken place on that date and each onerecalled her respective conversation with Ms. Grant with-out hesitation. While this is an example of a minor pointsince the content of those conversations is not crucial, Ihave accepted the testimony of Ms. Martin and Ms. Tayloron this particular point since each one recalled specificallyhaving had a conversation with Ms. Grant on that particu-lar date. Nevertheless, I have accepted Ms. Grant's versionof her conversation on the telephone with Petersen on June30, 1977. As noted earlier, Ms. Grant is the wife of RonGrant who was still employed by the Respondent at thetime of the hearing. Ms. Grant did not exhibit any discern-ible bias or hostility towards the Respondent while she wason the witness stand, nor did she give the impression thatshe was fabricating her version of her conversation withPetersen. Accordingly, I have accepted her version of thatconversation.To some extent I have relied upon certain of the testi-mony from each of the 14 witnesses who testified in thisproceeding. The bias for the findings of fact in each sectionwill be specified therein, but of course, the conflicting ver-sions also have been considered.D. The Union Organizational ActivitiesPursuant to a telephone conversation on June 10, 1977,between Steven L. Schoening and Dennis Miller, BusinessRepresentative Schoening sent the following letter toMiller, which was introduced into evidence as GeneralCounsel's Exhibit 5.As per our telephone conversation this date; I amsending you 15 Authorization For Representationcards which must be made out in full prior to ourpetitioning to the National Labor Relations Board foran election.As soon as you have seven or more cards signed,please return them in the enclosed envelopes.Additionally enclosed are some leaflets explainingyour rights and those of your fellow employees to or-ganize.In the event you have any further questions, pleasefeel free to call us on either of the following telephonenumbers:Lincoln: 432-1355Omaha: 331-0550I am looking forward to being able to help all theemployees with whatever working conditions and eco-nomic problems they may have after the election.Between June I and 27, 1977, Miller distributed unionauthorization cards to Roger Grant, Sam Contreras, LarryTroxel, Randy Lee, Ronald Grant, Nick Bolejack, andDale Thompson. In addition, Miller also signed a unionauthorization card. During cross-examination by the attor-ney for the Respondent, Miller acknowledged that he had NEBRASKA BULK TRANSPORT139not distributed any union cards at the Respondent's facil-ity, nor had Miller, between June 10, 1977, and July 5,1977, told Petersen that Miller was attempting to organizea union at that facility.On Saturday, June 11, 1977, Roger Grant had a conver-sation with Dennis Miller. The conversation took place inFremont, Nebraska. Also present were Sam Contreras andMike Staberg, who were also truckdrivers for the Respon-dent.Miller told Grant that he had received a letter and cardsfrom the Union. Miller asked if Roger Grant would passout some of the cards, and Grant said that he would do so.Miller also asked Grant if he would sign a card, and Grantsaid that he would do so and did at that time. Grant tooksome of the cards from Miller.On that same day, Grant gave a card to Mike Staberg.Later in the week, Grant also gave a card to Carrol Foun-tain in a local bar. Grant asked Fountain to sign the unionauthorization card, but Fountain did not sign it at thattime.During cross-examination by the attorney for the Re-spondent, Grant acknowledged that he did pass out anyunion cards at the Respondent's facility; Petersen was notpresent at any time when he distributed such cards. Grantfurther acknowledged that, as of July 5, 1977, he had nevertold Petersen that he was involved in any union activities.The parties entered into the following stipulation:It is hereby stipulated by and between counsel for theGeneral Counsel, counsel for the Respondent, andcounsel for the Charging Party that on June 27, 1977,a petition for certification of representatives was filedby the Charging Party with the National Labor Rela-tions Board, Seventeenth Region, and was assigned toRobert A. Fetch, and that on June 27, 1977, a letterwas transmitted by Thomas E. Hendrix, Regional Di-rector of the National Labor Relations Board, to Ne-braska Bulk Transports, Inc., attention Dean Petersen,Box 215, Bennet, Nebraska, in Case No. 17-RC-8391.The letter from Regional Director Hendrix was receivedby Petersen on June 29, 1977.On June 28, 1977, the Union set a telegram to the Re-spondent, which was the first notification from the Unionto the Respondent regarding the union organizational cam-paign among the Respondent's employees. The telegramwas introduced into evidence as General Counsel's Exhibit6, and the confirmation notice from Western Union show-ing delivery of the telegram to the Respondent on June 28,1977, at 12:29 p.m. was introduced as General Counsel'sExhibit 7. In pertinent part, the telegram from the Unionto the Respondent states:THIS IS TO ADVISE THAT GENERAL DRIVERS & HELPERS UNION. LOCAL#554. IS CONDUCTING AN ORGANIZATIONAL CAMPAIGN AMONG YOURDRIVERS AND ANY ATTEMPTS ON THE PART OF YOUR COMPANY 10 IN-TERFERE WITH THE RIGHTS OF YOUR EMPLOYEES OR TO DISCRIMINATEAGAINST YOUR EMPLOYEES AS TO TERMS AND TENURE OF EMPLOY-MENT. TO FORM, JOIN OR ASSIST A LABOR ORGANIZATION WILL BE METWITH PROMPT ACTION ON THE PART OF THIS ORGANIZATION AND HEFILING OF CHARGES WITH THE NATIONAL LABOR RELATIONS BOARDThe foregoing findings of fact are based upon the testi-mony of Schoening, Roger Grant, and Miller, as well asdocumentary evidence and a stipulation by the parties.Petersen asserted that he first learned of any union activ-ity regarding the organization of Respondent's employeeseither on June 28 or 29, 1977. Petersen said that he firstlearned of this by a telephone call from Western Union. Hesaid that the person from Western Union read and rereadthe telegram to him over the telephone, but that Petersendid not understand and requested that Western Unionsend him a copy of the telegram. Petersen said that thenext day he did receive a mailgram from Western Union.On August 27, 1977, a representation election was con-ducted among certain employees of the Respondent inCase 17-RC-8319. A majority of the employees participat-ing in that election designated and selected the Union astheir collective-bargaining representative. Therefore, theRegional Director for Region 17 certified the Union onSeptember 6, 1977, as the collective-bargaining representa-tive of the employees of the Respondent in the followingdescribed unit:All full-time and regular part-time drivers, includingmaintenance employees and the dispatcher employedby the Respondent at its Bennet, Nebraska, facilities,excluding office clerical employees, professional em-ployees, guards, lease operators, and supervisors as de-fined in the Act.The foregoing findings are based on the pleadings withre,ard to Case 17-RC-8319.E. The Conversation Between Bolejack and Petersen onJune 27, 28, or 29, 1977On one of the following dates--June 27, 28, or 29-Bole-jack had a conversation with Petersen in the Respondent'soffice. Bolejack said that Darlene Martin and Hazel Taylorwere also present during the conversation. Bolejack de-scribed his conversation with Petersen on that occasion asfollows:I went in the office for something and he asked me ifI had seen any strangers on the premises lately and Isaid, no, I hadn't seen any strangers. He wanted toknow if I'd seen any in the shop and I told him, no.Then he didn't say any more for a little bit and Iturned around to walk out the door and he said some-body was trying to solicit the Union there.The foregoing findings of fact are based upon the testi-mony by Bolejack.Petersen's version is that he did not have a conversationregarding strangers on the Company's premises on June 28or 29, 1977. Instead, Petersen placed the time of the con-versation as being I or 2 weeks later. Petersen testified, "Iasked Nick prior to this time, I had asked Nick if he hadseen any strangers around the place contact the drivers,and he said, no, and that was the end of the conversationon that point."For the reasons previously stated, I have creditedBolejack's version.NEBRASKA BULK TNSPORT 139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The Conversations Between Ms. Taylor and PetersenAfter July 1, 1977Hazel Taylor was the final witness called by the Respon-dent during its case. It was established during the directexamination of Ms. Taylor that she first learned of anyunion activity among the employees of the Respondent onFriday, July 1, 1977.During cross-examination by counsel for the GeneralCounsel, Ms. Taylor related that it was around 4 p.m. thatFriday afternoon when one of the drivers, Herrington,came in and asked her if Petersen had gotten the telegram.Ms. Taylor replied that she did not know what telegram hewas talking about. Herrington said that it was the one tell-ing Petersen there was going to be a union. Ms. Taylorreplied that as far as she knew, Petersen had not gotten atelegram.During redirect examination by the attorney for the Re-spondent, the following took place:Q. [By Mr. Guthery] Prior to your learning of theunion activity from Mr. He!rington on that Friday,did you ever tell Mr. Petersen that there was somepossibility of union activity by the employees?A. I didn't know anything about a union until Her-rington asked me, and then it was discussed freely.Q. So you had no conversation with Mr. Petersenabout such subject matter?A. No. I didn't see him. He was out of town.During recross-examination of Ms. Taylor by the attor-ney for the Charging Party, Ms. Taylor testified in re-sponse to these questions:Q. When did Mr. Petersen talk to you about theUnion?A. If I would go to lunch with one of the drivers, hewould say, "Was there anything said about theUnion?" I would say, "Yes, there were things saidabout the Union."Q. Did you tell him the name of the driver youwent to lunch with?A. He knew the name. He came in the office andgot me.Q. And Mr. Petersen saw the driver and yourself goto the Bennet Cafe?A. Yes.Q. When you got back, he would ask did the drivertalk about the Union?A. Not necessarily. He might say, "Was the uniondiscussed?" and I would say, "Yes, it was discussed."That was the main topic of conversation in the wholeoffice, and among the drivers also.Q. You mean Mr. Petersen and Miss Martin andyourself?A. Mr. Petersen and I have seldom talked about theUnion to get down to a special point. Darlene and Ihave discussed it, yes.The foregoing findings of fact are based upon the uncon-tradicted testimony of Ms. Taylor.G. The Termination of Dennis Miller1. Miller is placed on probation effective January 5, 1977,and in March 1977 his truck engine is damagedOn December 16, 1976, Dennis Miller filed a "spillagereport" with the Respondent in which he advised thatwhile he was backing up his truck at the ADM facility inOmaha, Nebraska, the lid was open on the truck and someoil spilled out. On the form, Miller acknowledged that thespillage could have been prevented if the lid had been shut.A copy of Miller's report was introduced into evidence asRespondent's Exhibit 2.On January 5, 1977, the Respondent placed Miller onprobation. Miller was notified by letter from the Respon-dent on that date. The letter was introduced into evidenceas Joint Exhibit 5. In pertinent part, it states:You are hereby given notice that you are beingplaced on probation effective Jan. 5, 1977. This meansthat any further errors or failure to report for work onyour part will result in immediate termination of youremployment.This action has been brought about by a culmina-tion of several events.First, several weeks ago you did not report for workon Saturday as instructed. You advised that you hadto have some teeth pulled. When asked the followingweek you advised that you had in fact had thempulled. However a check at the dentist office revealedthey were not even open and they still have not pulledyour teeth.You did not report again for work on Dec. 31, 1975as instructed after having had the 21, 22, 23 and 24thof December off.On Jan. 4, 1977, you failed again to report for workand after my calling you, you advised you were sickbut had made no effort to contact the office at 8:30A.M. as required if you in fact are sick.You also had an incident of oil spillage directlychargeable to you at Shadd Bartush, Omaha, Nebras-ka, on December 16, 1976.It will behoove you to get off this probationary sta-tus by doing the job you are being hired to do in anenergetic and timely fashion.Miller stated that he did not have any conversation withPetersen with regard to that letter, nor was he later notifiedthat he was no longer on probation.On March 19, 1977, an incident occurred which resultedin Petersen giving Miller a verbal reprimand. Miller stated,"I was coming back home from Sioux City, and in Fre-mont, Nebraska, the oil plug came out of the tractor andlosing all the oil, and the engine blew up."The next day, Petersen gave a verbal reprimand toMiller, but said nothing with regard to Miller's being onprobation or suspending Miller from work. With regard tothat conversation Miller testified, "He said I should havebeen watching the oil pressure gage, and when I seen itstart to drop off, I should have shut the engine off immedi-ately." During cross-examination by the attorney for theRespondent, Miller acknowledged that the truck was inop- NEBRASKA BULK TRANSPORT141erable for 2 or 3 months and had to be sent to a servicecenter for repairs.The facts set forth above are based upon the testimonyof Miller and upon documentary evidence.2. The events preceding the termination of Miller on July5, 1977On Monday, June 27, 1977, Miller completed his as-signed run to the Blue Star facility in Council Bluffs, Iowa,and returned to the Respondent's facility. He was drivingtractor number 905. About 5 or 5:30 p.m. that day, Millerand Nick Bolejack were changing the oil on the tractorwhen they ". ..discovered the air bag was ready to fall offthe brakes and the fifth wheel was broke." At that point,Petersen, Ms. Martin, and Ms. Taylor were not present atthe facility.There was a work schedule posted on the bulletin boardat the Respondent's facility and that schedule indicatedthat Milelr had a run to Crete Mills scheduled for 7 a.m.the next day, Tuesday, June 28, 1977, in truck 905.According to Miller, the worK assignment scheduleswere posted on the bulletin board between 4:30 and 5 p.m.daily. When Miller was not at the facility, his general prac-tice was to telephone the Respondent. However, Miller ac-knowledged that since the first of May 1977 Petersen hadtold him two or three times that Miller was supposed totelephone the Company to secure his work assignments.He said Petersen had not told him that he would be termi-nated if Miller failed to do so.The work schedule for the peirod from June 25, 1977,through July 1, 1977, was introduced into evidence as Gen-eral Counsel's Exhibit 3(a).Around 8 o'clock during the evening of Monday, June27, 1977, Miller tried to contact Petersen by telephoningPetersen's home, but there was no answer.On Tuesday, June 28, 1977, Miller did not report to theRespondent's facility. About 8:30 that morning, Ms. Mar-tin telephoned Miller at his home. Miller said that Ms.Martin asked him why he had not left for Crete Mills withthe tractor, and Miller told her that it was broken. He ex-plained that the fifth wheel was broken and that the airbags were falling off, and therefore, it should not be on theroad. Ms. Martin asked Miller to come to the facility andwork on it, so Miller did so and arrived at the facility be-tween 9 and 9:30 a.m.Miller had a second conversation that day with Ms.Martin. That conversation took place in the office. Duringthat conversation, Ms. Martin asked Miller what waswrong with the truck, and he again told her the specificproblems which he had discovered the night before. At thatpoint, the telephone rang. Dean Petersen was calling, andat that time Miller had a conversation with Petersen. Millertestified:Dean asked me why I hadn't left with the truck, and Itold him what was wrong with it, and then he askedwhy he wasn't notified. I told him he was gone whenwe found out what was wrong with it, and I tried toreach him at home that evening. He said just to go onhome, that he would get another driver to come andtake the run to Crete Mills.During the evening of June 28, 1977, Miller telephonedPetersen at his home. With regard to that telephone con-versation, Miller testified:I called Dean and asked him-I was in the process ofmoving to a new house, and I told him I needed sometime to get settled, and my tractor was in the shopanyway, if I could have a couple of days off, and hesaid yes, take a couple of days off and get settled. Sowhen my tractor got out of the shop, I could work.Miller did not report to the Respondent's on Wednes-day, June 29 or Thursday, June 30, 1977, to work. How-ever, about 8 p.m. on June 30, 1977, Miller did go to theRespondent's facility to check the schedule. When he sawthe schedule, he noticed that he was to report to the officeat 8:30 a.m. on Friday, July 1, 1977.On Friday, July 1, 1977, Miller reported to the Respon-dent's office between 8 and 8:30 a.m. at which time he hada conversation with Ms. Martin. Miller testified:I asked if Dean was in, and she said no, that she didn'tknow if he would be in on the first of July. I askedwhat I was supposed to do, and she said, "You mightas well go back home."Therefore, Miller said that he returned home.Based on what Bob Herrington, a driver, had told Millerat a union meeting at the Holiday Inn on Sunday, July 3,1977, Miller reported to the Respondent's office between 8and 8 and 8:30 a.m. on Tuesday, July 5, 1977. At that timeMiller asked Ms. Martin if Petersen was in and she toldhim no, but that Petersen had left a letter for her to give toMiller. She then handed Miller the termination letter whichis dated June 30, 1977 and which was introduced into evi-dence as Joint Exhibit I. In pertinent part, it states:Your employment with Nebraska Bulk Transport.Inc. is terminated effective I July 1977 for your failureto report for work June 28 and 30, 1977. You have notfollowed the company procedures by calling in priorto 5:00 P.M. each day to secure your next days assign-ment having failed to call in June 27 and June 29,1977. These last two instances are just two of manytimes you have disregarded instruction.You have also been negligent in the operation ofcompany equipment, such as losing the oil plug out oftractor 903 thereby ruining the engine, which cost$7,972.35 to repair.You were previously placed under probation Jan. 5,1977 for other violations. We can no longer condoneyour lackadaisical attitude, so must take this drasticaction.The findings of fact in this section are based uponMiller's testimony and documentary evidence.According to Ms. Martin, she telephoned Dennis Millerat his home at 8:30 a.m. on Tuesday, June 28, 1977. Shesaid that she asked Miller why he had not delivered his 6a.m. load to Crete Mills. Ms. Martin did not recall at thehearing what response Miller had given her. However. sheNEBRASKA BULK TRANSPORT 141 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid recall that while they were speaking, Petersen telephonedon the other line. Ms. Martin said that she told Petersen thatDennis Miller was on the other telephone line and that Millerhad not gotten his load out. Petersen told her to get Millerto come down to the facility as soon as possible. She said thatshe then told Miller what Petersen had said and Miller toldher that he would be "right down." According to her, aboutan hour later, Miller arrived at the facility, but by that point.someone else already had been dispatched to take that loadso Miller was sent back home.Ms. Martin said that Miller did not ask her for any timeoff during the week of June 27, 1977, in order to move.Petersen's version is that Miller worked on Monday,June 27, 1977, but that Miller failed to report for work onTuesday, June 28, 1977. As a result, Petersen said that hehad Ms. Martin telephone Miller. Petersen then spoke withMiller on the telephone and asked him why he ahd failedto take the load to Crete Mills to which Miller had beenassigned. Petersen said that Miller told him that Miller hada problem with his truck which involved a crack in the fifthwheel. Petersen said that he asked Miller why he did notadvise Petersen of this on Monday night when he had fin-ished servicing the truck. According to Petersen, Miller re-mained silent and did not respond.Petersen said that the fifth wheel was repaired on Tues-day, June 28, 1977.Petersen said that Miller did not have an assignment forWednesday, June 29, 1977, but that Miller did have assign-ments on Thursday, June 30, 1977 and Friday, July 1,1977. However, Miller did not show up for work on those 2days.Petersen stated that between June 27, 1977, and July 5,1977, he received no request from Miller for time off inwhich to move.Petersen denied that Dennis Miller was terminated be-cause of union activities. Instead, Petersen asserted that thereason for Miller's termination was the one stated in hisletter of termination which was introduced into evidence asJoint Exhibit 1. Although the letter is dated June 30, 1977,Petersen said that he handed that letter to Miller in hisoffice on July 5, 1977, because Petersen said that he hadnot seen Miller earlier.Petersen stated that he had, on previous occasions, dis-cussed the Company's procedures with Miller. Petersenpointed to the time at which Miler was initially hired bythe Respondent on October 3, 1976, and to the time thatMiller actually began working for the Respondent on Oc-tober 6, 1976. According to Petersen, Miller had gonehunting and also to a wedding on October 30, 1976, andthat his failure to advise the Company in advance resultedin Petersen talking with Miller on November 1, 1976.In addition, Miller said that he reiterated the Company'spolicy on January 5, 1977, when Miller had failed to reportfor work on December 31, 1976. Miller was placed on pro-bation by the Respondent on January 5, 1977. (See Jt. Exh.5.) Petersen said that Miller was never taken off of proba-tion during the remainder of his employment with the Re-spondent.For the reasons previously given, I have consideredPetersen's version, but I have credited Miller's account.H. The Termination of Roger Grant1. The application for employment and the motor vehicledrivers certification of Roger GrantAt the time that Roger Grant was hired by the Respon-dent, he was not required to complete an application foremployment form, nor was he requested to complete a cer-tificate pertaining to his driving record. However, on May16, 1977, Darlene Martin told Roger Grant that he wouldhave to fill out an application form. Roger Grant filled outthe form on that date and returned it to Ms. Martin. Al-though he filled out the form on May 16, 1977, he backdat-ed the application to show a date of May 2, 1977, based onhis belief that Interstate Commerce Commission regula-tions require that an application for employment must befilled out prior to the commencement of employment.Roger Grant's application for employment with the Re-spondent was introduced into evidence as Joint Exhibit 3.The form is four pages long. On page 3 of that form, theapplicant is requested to state his "accident record for thepast 3 years or more."Grant indicated that his last accident was in 1975 whena ar ran a stop sign in front of him. He indicated thatthere were no fatalities or injuries.Also on page 3 of the application is a heading "TrafficCcnvictions and Forfeitures for the past 3 years (otherthan parking violations)." Under that heading, Grant listedtwo such incidents for speeding at Franklin, Nebraska, in1915 and also "some minor violations in Lincoln." Duringcross-examination by the attorney for the Respondent atthe hearing, Grant indicated that the latter referred toparking tickets.Later during the week of May 16, 1977, Roger Grant hadanother conversation with Darlene Martin in the office atthe Respondent's facility. In addition to Ms. Martin beingpresent, Grant said that Hazel Taylor and Dean Petersenwere also present during this conversation which tookplace in the midmorning. Grant aaid that he asked Ms.Martin aobut the schedule and she told him that she hadnothing at that moment, but that there might be somethinglaer on. She then handed Grant a form and told him to fillit out. The form is entitled "Motor Vehicle Drivers Certifi-cation" and it was introduced into evidence at the hearingas Joint Exhibit 4.Grant wrote "none" on the form in the space for listingthe details following the statement, "I certify that the fol-lowing is a true and complete list of traffic violations (otherthan parking violations) for which I have been convicted orforfeited bond or collateral during the past 12 months."Thereafter, the form also contains the statement, "If noviolations are listed above, I certify that I have not beenconvicted or forfeited bond or collateral on account of anyviolation required to be listed during the past 12 months."Grant wrote his signature on the form, but he did not placethe date of "5-3-77" on the form.After completing the form, Grant returned the form toMs. Martin; also he had a conversation with Petersen thatmorning between 10:30 and 11 o'clock. Grant said thatMs. Martin and Ms. Taylor were also present during theconversation. Grant testified: NEBRASKA BULK TRANSPORT143Upon completing the forms, I turned them in to Dar-lene Martin and Dean Petersen was there, and we dis-cussed a trip I was supposed to take, and he asked meif I needed any travel money, and I said no, I hadenough to make it. He gave me some credit cards forfuel, and then after he gave me the credit cards, I said,"By the way, Dean, I am not sure about the number ordates on my traffic violations." He then told me not toworry about it, that it wasn't that important.While at that point in the transcript, the question wasasked with regard to the date of June 16, 1977; it is clearfrom the preceding page 128 that the conversation was onMay 16, 1977.During cross-examination by the attorney for the Re-spondent, Grant offered this explanation of the circum-stances at the time that he filled out both of the forms:Upon filling these out, they were filled out hurriedlybetween runs. The only way, driving a truck, you canmake money is keep the thing running at 12 cents amile. You have to rack up a lot of miles to makemoney. I was in a hurry to get on the road and thesehad to be filled out, so I filled them out hurriedly andI can't remember the exact number and dates on all ofmy traffic tickets, so I wrote none there.The findings of fact in this section are based upon thetestimony of Roger Grant and documentary evidence.Darlene Martin did not recall having a conversation onMay 16, 1977, with Roger Grant with regard to his fillingout an application for employment. She did remember re-ceiving a telephone call from him about the schedule, butshe did not remember what she told Grant.According to Petersen, he talked with Roger Grant onMay 2, 1977, rather than May 16, 1977, with regard toGrant's driving record. Petersen said that he noticed thatRoger Grant had one accident listed, but that Grant hadtold him that a car had run a stop sign in front of him, andthat there were no injuries or damages. Petersen also saidthat Roger Grant advised him that Grant was not sure ofthe dates of his speeding violations in 1975. Petersen saidthat he told Grant that if Grant had only had two speedingviolations in 1975, there would be no problem because theywould have occurred 2 years earlier and that two speedingviolations really were not that much of a problem. Petersensaid that he told Grant that they could ascertain the exactdates after they got a record check. Petersen also recalledthat Grant told him that he might have had a parking tick-et or something like that but Petersen told him that it wasnot important and he did not believe that they recordedthose under the minor violations.Petersen also said that he had known Roger Grant forseveral years previously in Grant's capacity as plant refi-nery manager at the ADM facility in Lincoln, Nebraska.For the reasons previously stated. I have credited theversion given by Roger Grant, although I have consideredand weighed Petersen's version.2. The request for the Department of Motor VehiclerecordsMs. Taylor testified that on June 24, 1977, Petersen tele-phoned her from New Orleans and asked her to preparethe document which was introduced as Respondent's Ex-hibit .She said that she did prepare the document on thatdate, but it was not mailed to the Department of MotorVehicles because Petersen was not at the Respondent's of-fice to write the check for the Department of Motor Vehi-cles.According to Petersen's testimony, the Respondent sentin a request for the driving records of Roger Grant, RonGrant, Carrol Fountain, and Paul Ratzlaf on either Mon-day June 27, 1977, or Tuesday June 28, 1977. Petersen ex-plained that the 2 weeks prior to that time in in June, hehad been in New Orleans, Louisiana, attached to theadmiral's staff for the United States Navy. Petersen saidthat he had left Lincoln on Sunday, June 12, 1977, and didnot return to Lincoln until Saturday, June 25, 1977. Hisfirst day back in his office was on Monday, June 27, 1977.Petersen did say that he mailed the request for the driv-ing records prior to his receipt of a telephone call fromWestern Union regarding the union organizing activity andprior to the time that he had received the mailgram.The foregoing testimony regarding the Respondent's de-cis,on to make a request for the driving records prior togaining knowledge of the Union's organizational activitiesis made highly improbable by the testimony of an impartialand unbiased witness, Mary Bratt, regarding her proce-dures for handling such requests, and by the fact that Ben-net is only 15 to 20 miles from Lincoln, Nebraska.Mary Bratt, supervisor of the driver record section of theDepartment of Motor Vehicles of the State of Nebraska,identified General Counsel's Exhibit 9 as a receipt for $3which was received from the Respondent in her office onJune 30, 1977.According to Ms. Bratt, receipts are written in her officeon the very same day that money is brought or mailed intoher office. She said that the motor vehicle records are pro-cessed that same night in the State Capitol and the recordsfo-warded to her office the next morning where they aremailed out that day.By examining Respondent's Exhibit , Ms. Bratt statedthat the computer check of the Department of Motor Vehi-cle driving record for Roger Grant was made on June 30,1977. Since June 30, 1977, was a Thursday, she said thatthe record would have been mailed from her office the nextday, Friday, July 1, 1977. She said that the date stampedon Respondent's Exhibit I of July 5, 1977, was not a stampused in her office.The foregoing findings of fact are based upon the testi-mony of Ms. Bratt and documentary evidence. I havecredited her testimony as that of a disinterested witness,and I have not credited the testimony related in this sectionby Ms. Taylor and Petersen concerning the request for thedriving records.NEBRASKA BULK TRANSPORT 143 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The conversation between Carolyn Grant and Petersenon June 30, 1977During the afternoon of June 30, 1977, Carolyn Granthad a telephone conversation with her husband, RonaldGrant, who was in the outer office at the Respondent'sfacility. Ms. Grant was at home.About 15 minutes after talking with her husband, Ms.Grant telephoned the Respondent's facility for the purposeof talking with her husband once again "to catch him be-fore he came home." She expected to speak with DarleneMartin, but Dean Petersen answered the telephone. Ac-cording to Ms. Grant, the following took palce during hertelephone conversation with Petersen that afternoon:He said, "This is Dean Petersen, Nebraska BulkTransport." I asked Dean Petersen if anybody elsewas around and he said no. He said, he asked me if Ihad heard anything about this union thing and I saidno. Then he went on to ask me who Ron Grant runswith. I then told Dean, Sam Contreras. He asked me ifRon Grant run around with Roger Grant and I saidno. Then Dean said he would see if he could help meout.Ms. Grant also recalled that she told Petersen duringtheir conversation that Ms. Grant was having an argumentwith her husband at the time. She further recalledPetersen's statement to her, "He would see if he could helpme out." She replied, "I do not expect any help."To the best of her recollection, Ms. Grant stated that shedid not have telephone conversations with Darlene Martinor Hazel Taylor prior to her telephone conversation withPetersen that afternoon, nor did she talk with Petersen ear-lier that day.The foregoing findings of fact are based upon the testi-mony of Carolyn Grant.Hazel Taylor testified, contrary to the recollection ofMs. Grant, that Ms. Grant telephoned her during themorning of June 30, 1977. According to Ms. Taylor, Ms.Grant discussed with her certain marital problems betweenMs. Grant and her husband.Darlene Martin testified, contrary to the recollection ofMs. Grant, that she did speak with Ms. Grant during theafternoon of June 30, 1977. According to Ms. Martin, shewas in the Respondent's office when Ms. Grant telephonedabout 2:30 p.m. In her version, Ms. Martain said that Ms.Grant told her about certain specific marital problemswhich existed between Ms. Grant and her husband.As mentioned earlier in section C herein, I have accept-ed the versions of Ms. Taylor and Ms. Martin on this sub-ject.Petersen gave a different version of his telephone con-versation with Carolyn Grant. According to Petersen, theconversation took place around 5 or 5:30 p.m. He said thathe was at the office at the time of the telephone call. Peter-sen testified:Do you want me to use her exact words? She said,"Where is that s.o.b. husband of mine? He left mewithout any money, and the kids has no money, and Ican't buy milk and food, and I've been looking forhim." I said, "Do you need money?" and she said,"He took all the money." I said, "I could try to findhim and give you an advance." She said, "He's beenrunning around and drinking again and raising Cain,"and I said, "Who has he been running around with?"She said, "He's been running with Sam Contreras." Isaid, "I'll go see if I can find him and I'll talk to him,"and that was the end of the conversation.Petersen denied asking Ms. Grant if she had heard any-thing about the Union, and he further denied asking Ms.Grant about her husband's union activity.For the reasons previously stated, I have credited Ms.Grant's version of her telephone conversation with Peter-sen.4. The conversation and memoranda between Jensen andPetersenJensen identified copies of two memorandums which hesent to Petersen at Petersen's request. These memorandawere introduced into evidence as Respondent's Exhibits 31and 32. At the time that Jensen prepared Respondent'sExhibit 31, Jensen said that he did not think that he hadRo:er Grant's record in front of him when he wrote thememoranda. Instead, Jensen said that he relied upon whatwas said by Petersen in their telephone conversation whichPetersen initiated. With regard to Respondent's Exhibit 32,Jensen testified that he believed that he did have the motorve-icle reports for Paul Ratzlaf, Ronald Grant and CarrollFountain at the time that he prepared Respondent's Ex-hibit 32.In pertinent part, Respondent's Exhibit 31 states:Per our conversation of 7-5-77 regarding the drivingrecord of Roger Grant. With 4 violations in the past 3years he does not meet our underwriting requirementsand we would ask that you sign a restriction, (voidingany coverage while he was driving) if he is to remainin your employment. Please advise if he continues hisemployment with you.In pertinent part, Respondent's Exhibit 32 provides:Re: MVR's on Paul Retzlaff, Ronald T. Grant andCarrol Fountain.Paul appears OK.Ronald is questionable with 2 current speeding & anaccident with a citation that is not quite 3 years old-How long has he driven or what is his job stability?Carrol also questionable with license revoked onpoints, driving on suspended license and a currentspeeding. I can send these on to our underwriters ifyou want, but feel they will want supporting reasons ifyou are to keep as drivers (Ronald & Carrol).At the hearing, Jensen at first said that he did not knowwhether or not he had written any letter or memorandumregarding any driver to Petersen prior to July 1977 whichcontained the type of information set forth in Respon-dent's Exhibits 31 and 32. However, Jensen checked hisoffice records following his appearance on the witness NEBRASKA BULK TRANSPORT145stand and returned to the hearing room the next day andreported that he had not previously sent any letters similarto Respondent's Exhibits 31 and 32 to the Respondentprior to July 6, 1977. Jensen stated that this was the firsttime he had been requested by the Respondent to confirmthe conversation by memo.The findings of fact set forth above are based uponJensen's testimony and documentary evidence.According to Petersen, he contacted his insurance agent,Jensen, by telephone and read the driving record report toJensen over the telephone. Petersen said that this was onJuly 5, 1977, when Petersen received the report from theDepartment of Motor Vehicles. According to Petersen,Jensen told him that he wanted to see the records so Peter-sen took the reports to Jensen's office.5. The events on July 5, 1977, preceding the terminationof Roger Grant and the events on July 6, 1977Roger Grant reported for work at 7:30 a.m. on Tuesday,July 5, 1977. About 8:30 that morning, Grant had a con-versation with Darlene Martin in the office. Grant askedDarlene if she had any runs for him on that day, such as arun to haul crude or to go on a long run Ms. Martin re-plied no. Then Petersen telephoned and told her that Grantwas to wait in the office and that Petersen wanted to talkwith Grant. Grant remained at the Respondent's facilityand worked on his truck all morning long.Petersen arrived between 12:30 p.m. and I p.m. that dayat which time he had a conversation with Roger Grant inthe office. Grant said that Darlene Martin was also pres-ent. Grant described what took place as follows:I asked Darlene Martin if she had anything yet, and shewas sitting at her desk, and she turns to Dean and said"What about Roger Grant?" Dean came out of the backoffice, carrying some papers, and walked up and sayssomething to the effect of, What about this, and he showedme some papers. I then asked him "What is it?," and hesaid "It's a list of your traffic violations, and I looked at itand I says "What does this mean?" He says "The insurancecompany tells me I cannot let you drive for me any more."At that time, I asked him how come it took him so longand he said he had just received them that day, and I says"You mean I can't drive for you any more, I am finished?"He said "Yes, but I will not write it up in a letter," so I thenleft the office.Grant recalled that Carrol Fountain asked Petersen,"What about me?" and Petersen told Fountain, "Oh, youare all right."The next day, Wednesday, July 6, 1977, Grant picked upin the mail room an envelope which contained his finalcheck and also a letter of termination from the Respon-dent. The letter was introduced into evidence as Joint Ex-hibit 2. In pertinent part, it states:It is with regret that we must terminate your em-ployment this date, July 5, 1977.The return of your motor vehicle license check fromthe State of Nebraska this date revealed that you haveonly I point left on your license as you have beenconvicted of four speeding violations.These violations were not all listed on your applica-tion for employment nor were they listed on your Mo-tor Vehicle Driver's Certification completed May 3,1977 when you were first employed.Our insurance carrier screens our drivers recordsand they will not insure driver's with records such asyours.Your payroll check and expense check will be avail-able at the office when you turn in your keys andcredit cards.As noted above, the termination letter refers to Granthaving "only I point left on yoru license ...." At thehearing, Grant acknowledged that in an earlier affidavitgiven to an agent of Region 17 of the Board on July 18,1977, he had stated that Petersen had given him the letterof termination on July 5, 1977, and had told him at thattime that Grant had only one point on his license and theinsurance company would not insure him. In explainingthe error in the affidavit, Grant offered the explanationthat at the time he gave the statement to the Board agent,"We had a number of relatives in the house and kids run-ning around, and it was hard to concentrate."Only July 6, 1977, Grant also obtained an abstract of hisdrving record from the Department of Motor Vehicles ofthe State of Nebraska. That abstract, was introduced intoev dence as General Counsel's Exhibit 8. The informationcontained in the abstract is also a part of Respondent'sExhibit 1. The computer printout portion of each one ofthe exhibits pertaining to Grant's record of violations isthat same. In pertinent part, the exhibits state:CRT/TR VIOLATION/DATE TRANSACTION11/17/7301/09/7509/13/7509/05/7609/06/76SPEEDINGSPEEDINGSPEEDINGSPEEDINGSPEEDINGCRT &LOCATIONCY LINCOLNCY LINCOLNCY LINCOLNCY LINCOLNCY KEARHEYCY FRANKLINPTS33233HEARING OPER JAILDATE PRIV SENT12/27/7301/14/7510/01/7509/24/7610/26/76Roger Grant did not recall asking Hazel Taylor to get acopy of his driving record out of the Respondent's file.The findings of fact in this section are based upon thetestimony of Roger Grant and documentary evidence.Ms. Taylor said that she was present during the conver-NEBRASKA BULK TNSPORT 145 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDsation between Petersen and Roger Grant at the time ofGrant's termination. According to her, Petersen told Grantthat Petersen had gotten a letter from the insurance com-pany and they would not insure Grant. Petersen said thathe was going to have to terminate Grant. She said Grantreplied, "This is it, then."About July 6 or 7, 1977, Ms. Taylor had a conversationat the Bennet Cafe with Roger Grant. Also present duringthe conversation were Sam Contreras, Nick Bolejack, andDennis Miller.According to Ms. Taylor, Grant said that Petersen waswrong about the count of the number of points whichGrant had, and Grant asked Ms. Taylor if she could gethim a copy of the letter from the insurance company. Ms.Taylor told him that she would try to do so.A few days later, Ms. Taylor told Grant that it was im-possible for her to get the letter.With regard to the termination letter dated July 5, 1977,for Roger Grant, Petersen acknowledged at the trial thatPetersen had made an error in the letter in totaling up thepoints for Roger Grant. (See Jt. Exh. 2.)Petersen denied that he terminated Roger Grant becauseof his union activity or because of the attempt to organizethe employees of the Respondent; instead, Petersen assert-ed that Roger Grant was terminated because the Respon-dent would not be able to obtain insurance on him.Petersen's version is that he told Roger Grant on July 5,1977, that Petersen had received the motor vehicle recordcheck that morning from the State of Nebraska Depart-ment of Motor Vehicles. He said that he had called Jensento discuss the situation with him. Petersen also told RogerGrant that he had not listed the speeding violations that hehad in 1975 or in 1976 and that the insurance company wasquestioning his ability. Petersen stated that he told RogerGrant that the insurance company did not want to insurehim. He said that he also told Fountain that the insurancecompany was reviewing his record also and that as soon asthey made the decision on Fountain, Petersen would haveto talk with him.Petersen also said that he told Roger Grant that hethought he had I points against his license. He said thatRoger Grant replied that that figure was wrong and that heonly had eight. Petersen said that he advised Roger Grantthat the points were immaterial because the insurance com-pany had made the decision and that Petersen could notoperate because the Interstate Commerce Commission re-quires that Peterson have on file a certificate of insurance.For the reasons stated previously, I have credited RogerGrant's version.1. The Legal Opinion Rendered to the Respondent on July7, 1977Attorney Kistler identified Pat Quinn as an attorneywho was associated with the same law firm for severalyears until August 1, 1977. He also identified a copy of aletter which he located in the law firm's files. That letter isdated July 7, 1977, and was introduced into evidence asRespondent's Exhibit 33. In pertinent part, the letterstates:In order to confirm our telephone conversation ear-lier this date, please be advised that the InterstateCommerce Commission regulations require that vehi-cles which you operate be insured for the protection ofthe public and of the cargo which they carry at alltimes. If your insurance carrier will not cover certainunits of equipment because of a driver's poor drivingrecord, or, for that matter for any other reason, youare in violation of Interstate Commerce Commissioninsurance regulations which could of course jeopar-dize the continued operation of your operating author-ity.If you have any questions concerning the above,please give me a call.At the hearing, attorney Kistler also gave his legal opin-ion, but he candidly stated that he had never given his ownlegal opinion or advice on that matter to the Respondentprior to the time of the hearing.The foregoing findings of fact are based upon the testi-mony of attorney Kistler and documentary evidence.J. The Conversation Between Bolejack and Petersen on July7, 1977On July 7, 1977, while Bolejack was riding in a pickuptruck with Petersen en route from Louis Service Centerlocated on West O Street in Lincoln back to the Respon-dent's office in Bennet, the two had another conversation.Bolejack related their conversation on that date as follows:Well, we was just riding along and he said, "I under-stand they are trying to get the union in out there, andit doesn't make any difference if they do because I amnot going to negotiate, anyway."The findings of fact in this section are based uponBolejack's testimony.Petersen gave the following version of his conversationin a truck with Bolejack while they were returning from theLouis Service Center:We had been discussing the truck that we had takenup to Louis and I had picked him up, and I told him Ithought that I couldn't understand the need for aunion with Nebraska Bulk Transport, but they wereforcing me into some reassessment of the businesscorporation's operations, and we would either haveto-well, the truck was being repaired and we wererunning into high losses due to maintenance and thatwe were down to the position we were either going tohave to sell off the trucks and put on some leasedoperators or sell the businesses. In fact, I am still inthe same position.I explained the position we had to go to. We wereeither going to leased operators or we were going tohave to secure new financing, or try to get somebodyto take the thing over or merge the business withsomebody that had capital.For the reasons give previously, I have creditedBolejack's version. NEBRASICA BULK TRANSPORT147K. The Conversation Between Petersen and Ron Grant onJuly 8, 1977On July 7, 1977, while Ronald Grant was at the ADMplant in Lincoln, Nebraska, he received a telephone callfrom Dean Petersen who told Grant that he wanted to talkto Grant about an accident and a speeding ticket.The next day, July 8, 1977, Petersen and Ronald Granthad a conversation in the Respondent's office in Bennet.Grant said that the conversation took place around 8:30 or9, and just the two persons were present. Ronald Granttestified with regard to that conversation as follows:Dean Petersen started out with Roger Grant and hegot rid of him because of his points, the insurancecompany wouldn't accept him, and Dennis Miller, hefired him because he blew up a $7,000 motor, and thenhe started in and he said, Dean said, "You guys pickeda poor time to come in with this union thing becausethings was slow and he couldn't afford it and HermanBrothers was aching to get in to do the hauling." Andthen he started in about the ccident that I had on theapplication, and I told him I made a mistake on theapplication and I was thinking that tey wanted backtwo years instead of three, so the accident I had wasback about three years, and then he said, well, hewould have to talk to the insurance company to see ifthey would accept me to go ahead and work becausehe didn't want to fire me because I was dependableand a good worker. Then I asked Dean why it took solong to check this out after all this time I'd been work-ing there and he said, well, Dean said that Hazel evi-dently overlooked the insurance cards in the file andthen they found them and they just held back andthought they would send in two other employees' in-surance cards and save 75 cents a check.The foregoing findings of fact are based upon the testi-mony of Ron Grant.Petersen's version of his conversation with Ron Granton or about July 8, 1977, was that he discussed RonGrant's driving record with him at that time and advisedGrant that the insurance company had requested more in-formation especially with regard to his accident on Sep-tember 12. Petersen told Grant that Grant had not put thison his application for employment, and that the insurancecompany was concerned about it and wanted Petersen toput Grant on probation, or hold Grant responsible for anymore violations. Petersen said that his employment wouldbe terminated if there were a traffic violation or damage toequipment because the insurance company was reluctantto write insurance, and they were going to put Grant on aprobationary status. Ron Grant told Petersen that hewould try to watch his driving closer, and that he wantedto continue to work for the Respondent. During his directexamination by the attorney for the Respondent, the fol-lowing took place:Q. Did you ever make a statement in that conversa-tion that "you just picked a poor time to come in withthe union with things slow and Herman Brothers ach-ing to get my hauling?"A. I don't recall that, no.Q. Did you ever say that to him at any time thatyou recall?A. I made [may] have made that comment out inthe outer office, but it would have been in a group.For the reasons stated earlier, I have credited RonGrant's version.L. The Conversation Among Petersen, Contreras, and RonGrant During the Week of Julv 11, 1977One evening during the week beginning July 11, 1977,Petersen had a conversation in the outer office of the Re-spondent's facility with Sam Contreras and Ronald Grant.Contreras related that conversation as follows:Well, I was getting off duty and Ron Grant and I gotoff duty at the same time. I don't know if we had thesame runs. And I had crude oil and I was coming inthat evening and I was walking in the outer office tocheck the roster to see what we had the next day, andwe were leaving but we didn't get out of the officewhen Dean Petersen came and approached us with ahandful of papers, and he had us read them and itshowed where he couldn't get credit cards and he wasproving to us how much he was in debt, and he said."if the union gets in, I'll close my doors and sell myrights."Contreras said that after looking at the papers whichPetersen had, they did reflect what Petersen had told them.Contreras said that his reply to Petersen was, "I just toldhim if I had the money I would buy his rights."The findings of fact set forth above are based upon thetestimony by Contreras.Ron Grant gave a similar account of that conversation.He described what took place as follows:I and Sam Contreras walked in the outer office and wewalked up to see what was on the board for the nextday and we were starting to leave and Dean Petersenwalked out of the office and he had a handful of pa-pers and he showed us on those papers that hecouldn't get credit cards, they refused him from get-ting credit cards. And then he said, "Well," he says,"If you guys want the union in, that is your preroga-tive, but," he says, "I know what I am going to do, Iam going to sell out and close the doors."Petersen recalled having a conversation with Ron Grantand Sam Contreras, but he was not certain of the date ofthe conversation. Petersen testified:They were coming in off their runs and I discussedwith them this union notification I had of organiza-tion, and I told them I recognized their rights. In fact.Sam was a member of the Teamsters, and anybodycan belong to the union, and that is their prerogatives,and I have prerogatives and I was having a consider-able hard time. We were having insurance problems,we were having financial problems. We could not getcredit cards from credit card companies, which Ishowed the letters. They), had seen the letters previous-NEBRASKA BULK TNSPORT 147,. ....A, A\ . 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDly and they had been on Hazel Taylor's desk and had Petersen denied in his testimony telling an employee thatbeen- Petersen thought that he had gotten rid of the two who had* , , , , started it.Counsel for the General Counsel urges in his brief thatI picked them up off her desk and showed them to Troxel's testimony regarding his conversation with Peter-them- sen is supported by Respondent's Exhibit 37. Counsel for* * * * * the General Counsel urges that exhibit shows that Troxel'sI said, "See, here are the letters from the credit card tractor unit, no. 913, was serviced at the shop on July 7,companies that will not give us credit cards," and I 1977. Therefore, the General Counsel argues that ". .. thissaid that I have got several courses of action that I can conversation most probably occurred on July 7, which wastake with regards to a union. I can either operate like the day Troxel's unit was serviced." The General Counselwe are or I can sell my business. I can go to lease further contends that the conversation did not occur in theoperators or to more utilization of leased operators, or middle of August as claimed by Petersen, ". ..sinceI can sit back and do nothing. Troxel's affidavit to C. A. Wells, an agent of the NationalLabor Relations Board, was given on August 3."For the reasons stated previously, I have credited the The attorney for the Respondent points out that Peter-versions given by Contreras and Ron Grant. sen denied the conversation as related by Troxel, but thatPetersen did recall talking to Troxel in mid-August 1977M. The Conversation Between Troxel and Petersen in when Petersen said that he must have fired somebody frommid-July 1977 the Union because unfair labor practice charges had beenfiled against him. The attorney for the Respondent alsoIn mid-July 1977, Troxel was we)rking in the shop area of points to Respondent's Exhibit 37, but he es that it isthe Respondent's facility. Troxel described his position as a corroborativ e of Petersen's testimony but he urges that exhibitcorroborative of Petersen's testimony because that exhibitlong distance truckdriver. At that point e had returned sherws that Troxel's truck was also serviced on August 13,from a trip to the East Coast, and he was changing the oil 19,7.in his truck.As noted earlier, the original unfair labor practice chargePetersen came into the shop area and asked Troxel how in Ease 17-CA-7767 was filed on July 11, 1977; the chargehe was coming along. Troxel testified: alleges, among other things, that Dennis Miller and RogerWe talked about the normal process of where you Grant were terminated on July 5, 1977, because of theirhave been, and, working, and I was changing oil in the union activities. Furthermore, Troxel's affidavit was giventruck. He asked me how I was coming and I said O.K. on August 3, 1977. Thus, it appears to be more probableSomething was said, and anyway, the statement was that the conversation did occur in mid-July 1977, as Troxelmade, "I think I got rid of the ones that started it." testified. For the reasons previously stated, I have basedAnd shortly after that he left. the findings of fact upon Troxel's version.According to Troxel, Nick Bolejack was also in the shopat that time, but he was 10 to 15 feet away from Troxel. N. The Conversation Between Bolejack and PetersenPetersen did not direct any remarks to Bolejack. During the Week ofAugust 29 1977At the hearing, Troxel said that he had heard at thatpoint that Dennis Miller and Roger Grant had been termi-nated. He also stated that he was aware that a union orga- During the week of August 29, 1977, Bolejack had stillnizational campaign had been in existence at the Compa- arother conversation with Petersen one afternoon. Bole-ny. He said that he first learned of the latter fact in June jack said that the conversation took place in the shop, and1977. that just he and Petersen were present at the time. Momen-Petersen recalled having a conversation with Troxel, but tarily, Bolejack did not recall the conversation when hePetersen believed that the date of their conversation was was first asked about it, but he did recall the conversation"probably mid-August." When Petersen was questioned by minutes later during his direct examination by the counselthe attorney for the Respondent as to whether there was for the General Counsel, without examining his pretrialany particular reason why Petersen recalled that the con- affidavit to refresh his recollection. Bolejack testified:versation did not take place in mid-July, Petersen respond-ed, "because I don't believe I had any charges filed against Well, Mr. Petersen came in and he said being as weme by the National Labor Relations Board." Nevertheless, voted the Union in, he thought he was going to sell allPetersen acknowledged that he had received a copy of the the trucks and hire all these drivers, or whatever you-unfair labor practice charge in Case 17-CA-7767 on Wed- The findings of fact in this section are based upon thenesday, July 13, 1977, at 8:30 in the morning. Petersen's testimony given by Bolejack.version of his conversation with Troxel was as follows: Petersen said that he vaguely recalled a conversationI went over to check how Larry was coming, and see with Bolejack about the last part of August 1977. Withwhen we could plan on being dispatched out. I think I regard to that conversation with Bolejack, Petersen wasdid say, "I must have fired somebody from the union, asked if he recalled what was said and he responded, "No,because I have unfair labor practice charges filed not other than the general thing that we were down toagainst me." having to make some decisions on what we were going to NEBRASKA BULK TRANSPORT149do with our equipment and how we were going to operate."For the reasons stated earlier, I have credited Bolejack'sversion.0. The Changes Following the Union RepresentationElection1. The work assignments of ContrerasContreras said that he experienced changes in his jobduring 1977. Contreras testified:I can't put dates on when it occurred because it wasgradual. When this union first took effect, it had noeffect on me, I was still making the job I was hired todo. Slowly I ended up to where the last three months,I could be a little wrong, give or take a couple ofweeks, that I would get nothing but $12 runs and thenewer men or leased men were hauling the job I washired to do. I ended up making sometimes $32 a dayfor about sixteen to eighteen hours, because some ofthese $12 runs, some other drivers, with good luck youwant to make them faster than five hours because it isa slow run and a losing thing, which I don't mind.When I first started I still used to get them once in awhile, everybody did, including the oldest man in se-niority there. Everybody took their turn, but I don'tcare to do it all the time because I can't support myfamily.At the time that Contreras was employed by the Respon-dent, Contreras reached an understanding with Petersen tothe effect that Contreras did not want to travel interstatebecause Contreras wanted to be with his family. Accord-ingly, Contreras had had what he described as a "steadyrun" to Fremont, Nebraska, and return. Contreras saidthat he hauled crude oil from Archer-Daniels-Midland fa-cility in Fremont, Nebraska, to be refined in Lincoln, Ne-braska. He said that at a minimum he could make threedaily trips a day and that most of the time he made fourtrips a day. He was paid $17 for each such run. If he madefour runs in a single day, Contreras said that his workinghours would be from 7 a.m. to approximately 8 p.m. or8:30 p.m.During the last 3 months of 1977, Contreras acknowl-edged that he was asked by the Respondent to work oneSaturday, but he refused to do so. During that time, Contr-eras was absent from work for 3 to 4 days in order toattend a funeral; he was also ill at one time, and was awayfrom work I day because his wife had an operation.The drivers' assignment records for the period of thetime from July 2 through December 30, 1977, were intro-duced into evidence as Respondent's Exhibits 4 through29. The records are maintained on a weekly schedule whichbegins on Saturday. For example, the first weekly schedulecommences with Saturday, July 2, 1977.Inadvertently, the first such schedule on a chronologicalbasis was marked by the court reporter as Respondent'sExhibit 29, when actually Respondent's Exhibit 29 shouldcome chronologically before Respondent's Exhibit 29 andthen proceed to Respondent's Exhibits 4 through 28.With regard to Respondent's Exhibit 29, Contreras com-pared the information contained in that exhibit with theinformation which he had kept on a daily basis in a note-book. After making that comparison, Contreras said thatthe information reflected on Respondent's Exhibit 29agreed with the information he had in his notebook exceptfor the number of the truck which he drove. Respondent'sExhibit 29 reveals that on Saturday, July 2, 1977, Contrerashauled crude oil. He was off from work on Sunday, July 3,and Monday, July 4, 1977. On Tuesday, Wednesday,Thursday, and Friday of that week, which was July 5through 8, 1977, Contreras also hauled crude oil.With regard to Respondent's Exhibit 4, Contreras founda conflict between what the Company's exhibit stated andwhat he had written in his daily notebook. On Monday,July 9, 1977, Respondent's Exhibit 4 shows that Contrerashauled crude, whereas his notes reflected that his truck wasbroken down on that particular day. The exhibit showsthat Contreras was off from work on Sunday and Monday,July 10 and 11, 1977. The information shown on the ex-hibit introduced as Respondent's Exhibit 4 was also in con-flict with the handwritten notes of Contreras for Tuesday,July 12, 1977. The exhibit indicated that he made a trip tothe Rainbow facility in Lincoln, Nebraska, whereas hisnotes indicated that he was in the shop from 8 a.m. to 5:30p.rr. The exhibit and Contreras' notes were in agreement asto the rest of his assignments that week: On WednesdayCcntreras worked in the shop, on Thursday he hauled mo-lasses to the Crete facility, and on Friday he had a trip tothe ADM facility in Kansas City.While he was on the witness stand, Contreras also com-pared his handwritten notes with the Respondent's Ex-hibits 5 and 6 and found that they were in agreement as tohis assignments. Respondent's Exhibit 5 covers the periodfrom Saturday, July 16 through Friday, July 22, 1977, andshows for that week that Contreras was off from work onSaturday and Sunday; working in the shop on Mondayand Tuesday; hauling crude on Wednesday and on Thurs-day; a trip to Crete Mills, and then hauling crude, and onFriday hauling crude. Respondent's Exhibit 6, which cov-ers a period from Saturday, July 23 through Friday, July29, 1977, shows that Contreras hauled crude on Saturday;w: s off from work on Sunday; hauled crude on Monday,Tuesday, Wednesday and Thursday of that week, and onFriday made two trips, one of which was to Russell Sto-vers, and the other appears to be to Rossel Van.Thereafter, Contreras was temporarily excused from thewitness stand in order to afford him an opportunity tocompare the information which is set forth in Respondent'sExhibits 7 through 28 with the information contained in hisnotebook. The next day of the trial, Contreras was recalledto the witness stand but he did not give further testimonywith regard to his comparisons.Respondent's Exhibit 7 covers the assignments for theperiod of Saturday, July 30 through Friday, August 5,1977. That document shows the following assignments forContreras for each day of that week: Saturday, haulingcrude; Sunday, off from work; Monday, a trip to Weaversand hauling crude; Tuesday, off from work: Wednesday, atrip to Crete Mills; Thursday, in the shop; Friday, a trip toRussell Stover and working in the shop.Respondent's Exhibit 8 covers the period from August 6NEBRASKA BULK TNSPORT 149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough 12, 1977. It shows the following with regard toContreras' assignments for that week. Saturday, off fromwork; Sunday, off from work; Monday, hauling crude;Tuesday, working in the shop; Wednesday, hauls to Alpoand Crete; Thursday, hauling crude; Friday, a trip to Sto-vers and what appears to be cleaning the tank.Respondent's Exhibit 9 covers the period from August13 through 19, 1977, for Contreras. It shows the followingassignments: Saturday, off from work; Sunday, off fromwork; Monday, hauling crude; Tuesday, Rainbow andthen hauling crude; Wednesday, hauling crude; Thursday,a trip to Russell Stover and also hauling crude; Friday,hauling crude.Respondent's Exhibit 10 covers the period from August20 through 26, 1977, and shows the following assignmentsfor Contreras: Saturday, hauling crude; Sunday, off fromwork; Monday, Nebraska City Molasses to Fred's Serviceand also hauling crude; Tuesday, hauling crude; Wednes-day, hauling crude; Thursday, off from work; Friday, offfrom work.Respondent's Exhibit II covers the period from August27 through September 2, 1977, nd shows the followingassignments for Contreras: Saturday, off from work; Sun-day, off from work; Monday a trip to Kitty Clover inOmaha and a haul to Truck Equipment; Tuesday, haulingcrude; Wednesday, hauling crude; Thursday, a trip toWeavers in Lincoln and also hauling crude; Friday, a tripto Rainbow in Lincoln.Respondent's Exhibit 12 covers the period from Septem-ber 3 through 9, 1977, and shows the following assignmentsfor Contreras: Saturday, hauling crude; Sunday, off fromwork; Monday, off from work; Tuesday, off from work;Wednesday, a trip to Stover and hauling crude to ADM inKansas City; Thursday, a trip to ADM in Kansas City;Friday, hauling crude.Respondent's Exhibit 13 covers the period from Septem-ber 10 through 16, 1977, and shows the following assign-ments for Contreras: Saturday, hauling crude; Sunday, offfrom work; Monday, hauling crude; Tuesday, a trip toRussell Stover and then hauling crude; Wednesday, haul-ing crude; Thursday, hauling crude; Friday, a trip to whatappears to be Goodmills.Respondent's Exhibit 14 covers the period from Septem-ber 17 through 23, 1977, and shows the following assign-ments for Contreras: Saturday, off from work; Sunday, offfrom work; Monday, off from work; Tuesday, off fromwork; Wednesday, hauling crude; Thursday, haulingcrude; Friday, hauling crude.Respondent's Exhibit 15 covers the time period fromSeptember 24 through 30, 1977, and shows the followingassignments for Contreras: Satuday, hauling crude; Sun-day, off from work; Monday, hauling crude; Tuesday, atrip to Russell Stover and then hauling crude; Wednesday,what appears to be a trip to Popcorn; Thursday, haulingcrude; Friday, hauling crude.Respondent's Exhibit 16 covers the period from OctoberI through 7, 1977, and shows the following assignments forContreras: Saturday, off from work; Sunday, off fromwork; Monday, a trip to Russell Stover and then haulingcrude; Tuesday, hauling crude; Wednesday, haulingcrude; Thursday, off from work; Friday, a trip to RussellStover and Norden Lab.Respondent's Exhibit 17 covers the period from October8 through 14, 1977, and shows the following assignmentsfor Contreras: Saturday, hauling crude; Sunday, off fromwork; Monday, hauling crude; Tuesday, off from work;Wednesday, a trip to Alpo and Crete; Thursday, off fromwork; Friday, a trip to Stover and to Rainbow.Respondent's Exhibit 18 covers the period from October15 through 21, 1977, and shows the following assignmentsfor Contreras: Saturday, hauling crude; Sunday, off fromwork; Monday, hauling crude; Tuesday, a trip to Weaversand also hauling crude; Wednesday, a trip to Clary's housein Kansas City, Missouri; Thursday, the same as the previ-ous day; Friday, a trip to ADM in Kansas City.Respondent's Exhibit 19 covers the period from October22 through 28, 1977, and shows the following assignmentsfor Contreras: Saturday, hauling crude; Sunday, off fromwork; Monday, hauling crude; Tuesday, a trip to CarrickFarms; Wednesday, hauling molasses; Thursday, a trip toAlpo and Crete and hauling crude; Friday, a trip to whatappears to be Lipton.Respondent's Exhibit 20 covers the period from October29 through November 4, 1977, and shows the followingtrips for Contreras: Satuday, hauling crude if Contreraswa ted to do so; Sunday, off from work; Monday, a trip toCI.:ry's house and also handling crude; Tuesday, the sameas the previous day; Wednesday, hauling crude; Thursday,a tip to Lipton and Independence, Missouri; Friday, haul-ing crude.Respondent's Exhibit 21 covers the period from Novem-be 5 through 11, 1977, and shows the following assign-ments for Contreras: Saturday, hauling crude; Sunday, offfrom work; Monday, hauling crude and a trip to ADM inAbilene; Tuesday, the same assignment as the previousday; Wednesday, hauling crude; Thursday, a trip to ADMin Kansas City; Friday, a trip to Russell Stover and alsohauling crude.Respondent's Exhibit 22 covers the period from Novem-ber 12 through 18, 1977, and shows the following assign-ments for Contreras: Saturday, hauling crude; Sunday, offfrom work; Monday, off from work; Tuesday, haulingcrude; Wednesday, a trip to Campbell's Soup in Omahaai d to Crete Mills; Thursday, a trip to Alpo and Cretethen hauling crude; Friday, hauling crude.Respondent's Exhibit 23 covers the period from Novem-ber 19 through 25, 1977, and shows the following assign-ments for Contreras: Saturday, off from work; Sunday, offfrom work; Monday, hauling crude; Tuesday, a trip to Lip-ton and Independence; Wednesday, a trip to Gooch inRuby, Nebraska, and then hauling crude; Thursday,Thanksgiving holiday; Friday, a trip to Gooch and thenhauling crude.Respondent's Exhibit 24 covers the period from Novem-ber 26 through December 2, 1977, and shows the followingassignments for Contreras: Saturday, hauling crude butContreras did not show up; Sunday, hauling crude butContreras did not show up; Monday, a trip to Stover's andhauling crude; Tuesday, hauling crude; Wednesday, haul-ing crude and a trip to Truck Equipment; Thursday, a tripto Norden Lab and hauling crude; Friday, a trip to RussellStover and hauling crude.Respondent's Exhibit 25 covers the period from Decem- NEBRASKA BULK TRANSPORT151ber 3 through 9, 1977, and shows the following assignmentsfor Contreras: Saturday, hauling crude for 4 hours; Sun-day, off from work; Monday, hauling crude; Tuesday,hauling crude; Wednesday, hauling crude; Thursday, a tripto Crete Mills and hauling crude; Friday, hauling crude.Respondent's Exhibit 26 covers the period from Decem-ber 10 through 16, 1977, and shows the following assign-ments for Contreras: Saturday, hauling crude; Sunday, offfrom work; Monday, a trip to Lipton and Independence;Tuesday, a trip to Lipton and Independence; Wednesday,a trip to Lipton; Thursday, a trip to Lipton; Friday, haul-ing crude.Respondent's Exhibit 27 covers a period from December17 through 23, 1977, and shows the following assignmentsfor Contreras: Saturday, a trip to ADM and Kansas City;Sunday, off from work; Monday, a trip to Lipton and an-other location in Kansas City which is not clear on theexhibit; Tuesday, the same as the previous day; Wednes-day, a trip to Campbell Soup in Omaha and to Crete Mills;Thursday, a trip to Crete Mills and hauling crude; Friday,a trip to ADM in Kansas City.Respondent's Exhibit 28 covers the period from Decem-ber 24 through 30, 1977, and shows the following assign-ments for Contreras: Saturday, hauling crude; Sunday,Christmas Day; Monday, off from work; Tuesday, a trip toWeaver's and to Crete Mills; Wednesday, a trip to ClaryHouse in Kansas City, Missouri; Thursday, a trip to ADMin Kansas City; Friday, a trip to Ruby, Nebraska, to alocation which is not clear on the exhibit.Contreras said that he received $17 for each trip to theADM plant in Fremont, $15 for each trip to Crete Mills,$17 for trips to Omaha, Nebraska, and $12 for trips toRussell Stover, Norten Lab, and Rainbow Bakery-allthree of which are locted in Lincoln, Nebraska.Contreras said that he had claimed, at times, demurragefor time that he spent waiting to load or unload. He saidthat sometimes he was paid for such demurrage claims bythe Respondent on an hourly basis. However, he said thathe had not claimed demurrage for local runs because hehad not been told to do so.The foregoing findings of fact are based on the testi-mony of Contreras and documentary evidence. While theconflicts between the handwritten notebook kept by Contr-eras and the Respondent's records are not significant, Ihave decided to rely upon the Respondent's records asbeing more reliable. Contreras' notebook was not intro-duced in evidence; and, although given an opportunity todo so, he did not show any additional discrepancies be-tween his notebook and the Respondent's records.2. The work assignments of Bolejack and other driversDuring the first 8 months of 1977, Bolejack mostly didmechanic's work for the Respondent, but occasionally tooksmall loads to the Russell Stover facility in Lincoln, Ne-braska, or to Crete Mills. Prior to the election held on Au-gust 27, 1977, Bolejack was paid on an hourly basis fordriving a truck to the Russell Stover facility or other shortruns. His rate of pay was $5 an hour. At the trial, Bolejackacknowledged during cross-exmaination by the attorneyfor the Respondent that he had been the only employee ofthe Respondent who had been paid on an hourly basis forsuch trips.Bolejack described a change in his method of being paidfor driving a truck after the union representation election.Bolejack testified:After we voted the union in, I always checked mycheck stubs to determine if there was a mistake, and Inoticed that I had like a Stover's run, like that, andalways put it in as my hours because I had been paidby the hour to do it, and all of a sudden I was paid bythe load, which it takes me five hours to do it and itcosts me money to do it.Instead of receiving his hourly rate of $5 an hour for theRussell Stover trip, Bolejack said that he was paid a rate of$12 for that particular run. Therefore, prior to the electionif the Stover run had taken 5 hours to complete, Bolejackwould receive $25 for that short run, whereas after the elec-tion he received $12 for the trip. However, Bolejack ac-knowledged during cross-examination that he did putdown on the invoice the amount of time that it took tocomplete the Russell Stover run and sometimes he waspaid for a half hour or 2 hours. Bolejack explained at thetriz. that sometimes the Russell Stover run would takefrom 3 to 7 hours and that some of this time was spentsitting and waiting, rather than in driving the truck. Bole-jack explained that the Russell Stover run involved haulingcondensed milk from Robert's Dairy in Lincoln, Nebraska,acoss town to the Russell Stover facility which is also lo-cated in Lincoln.Bolejack looked at the board at the Respondent's facilityevery morning. The information on the board indicatedwhat runs were to be made and the type of commoditybeing hauled. With regard to driver Sam Contreras, Bole-jack noticed that after the election Contreras was receivingsmall runs using a small truck carrying condensed milk,rather than the runs carrying crude oil which Contrerashad made to Fremont before the union representation elec-tion. Bolejack pointed out at the hearing that he had to washthe trucks driven by Contreras when Contreras returned toth Respondent's facility, so this was another basis forBolejack's knowledge of the type of truck being driven byContreras.With regard to driver Ronald Grant, Bolejack said thatGrant received more over-the-road hauls after the election,but that he did perform some crude oil and other shorttrips.With regard to driver Bob Herrington, Bolejack said thatfor a short period of time after the union representationelection, Herrington received shorter loads which did notpay as much as the runs to California or New York whichHerrington used to receive before the election.Bolejack stated that the Respondent had hired moreowner-operators after the election than the Respondenthad done before the election. He said that at the time ofthe hearing the Respondent had two such leased drivers on"steady." Bolejack said that those two leased drivers wereperforming jobs which previously had been performed byemployees of the Respondent prior to the union representa-tion election on August 27. 1977.NEBRASKA BULK TNSPORT 15!.s ..X .....\ . 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDBolejack defined a leased driver as "a man that owns hisown tractor that is leaded to this company to pull com-modities for this company."Bolejack acknowledged that a year prior to the unionrepresentation election, the Respondent had one "steady"leased driver, but during 1977, prior to August 27, 1977, theRespondent had no "steady" leased drivers. However, dur-ing that period of time, Bolejack identified the names oftwo companies and one individual who had performedwork for the Respondent as lease operators. They wereShirley Transfer, Dick's Transfer, and Harland Schulz.The foregoing findings of fact are based upon Bolejack'stestimony. Ms. Martin said that her examination of theRespondent's records for the first 6 months of 1977 re-vealed that Bolejack did not have "any short loads." Sheclarified that answer to indicate that she was talking aboutloads to Russell Stover in Lincoln, Nebraska, in particular.However, the records were not offered to support her testi-mony.Of course, Bolejack spoke of a change after the unionelection, which was held on August 27, 1977. Thus, thereexists a gap of almost 2 full months between the end of theperiod examined by Ms. Martin and the time of the unionelection. For example, during that period, Respondent'sExhibit 29 shows that Bolejack was assigned a trip to Rus-sell Stover on Friday, July 8, 1977.Respondent's Exhibit 5 shows that Bolejack was as-signed a trip to Russell Stover on Friday, July 22, 1977.Respondent's Exhibit 10 shows that Bolejack was as-signed a trip to Russell Stover on Wednesday, August 24,1977.Following the union election, Respondent's Exhibit IIshows that Bolejack was assigned a trip to Russell Stoveron Tuesday, August 30, 1977.Respondent's Exhibit 20 shows that Bolejack was as-signed a trip to Russell Stover on Thursday, November 3,1977.Respondent's Exhibit 22 shows that Bolejack was as-signed a trip to Russell Stover on Friday, November 1,1977.Respondent's Exhibit 26 shows that Bolejack was as-signed a trip to Russell Stover on Monday, December 12,1977.After considering the foregoing, I find that the Respon-dent's records support Bolejack's testimony that he madetrips to Russell Stover both before and after the union elec-tion held on August 27, 1977.According to Petersen, only one customer of the Re-spondent did not pay demurrage. That customer was Rus-sell Stover Candy which paid a rate of $12 for a load ofcondensed milk. Petersen said that an employee's listing ofdemurrage time on the employee's timecard was not suffi-cient, in his view, because the employee must have backupdocuments to support the demurrage charge.Respondent's Exhibit 3 revealed the following earningsfor Sam Contreras for the year 1977:Total for year$10,425.30Respondent's Exhibit 30 revealed the following earningsfor Ronald Grant for the year 1977:First quarterSecond quarterThird quarterFourth quarterTotal for year$ 676.262,423.462,426.372,774.65$8,300.74Respondent's Exhibit 34 revealed the following earningsfor Robert F. Herrington for the year 1977:First quarterSecond quarterThird quarterFourth quarterTotal for year$ 3,342.692,929.663,480.693,549.75$13,302.79Respondent's Exhibit 35 revealed the following earningsfor Nick Bolejack for the year 1977:First quarterSecond quarterThird quarterFourth quarterTotal for year$ 2,139.122,028.692,182.002,242.73$ 8,592.54The foregoing findings are based on documentary evi-dence.According to Petersen the Respondent has utilized leaseoperators in 1975, 1976, and 1977. Petersen explained thatthe Respondent began purchasing tractors and trailersfrom Dean H. Petersen and Son which was liquidating itsassets at the time. Petersen had formerly been president ofthat company which was owned by his father. Petersensaid that he hired some drivers who had previously beenemployed by Dean H. Petersen and Son. By October 1976the Respondent had purchased 10 tractors, and thereforeceased purchasing tractors.Under Petersen's management, the Respondent elimi-nated the hauling of Di-Cal and Si-Cal and the Respon-dent increased its hauling of anhydrous ammonia and dryfertilizers. Originally, the Respondent had the authority tooperate from the Mississippi River to the West Coast.However, during 1976 and 1977, the Respondent obtainedthe authority to haul certain commodities in 48 States.Petersen said that normally lease operators have theirown tractors, but that they may use Respondent's equip-ment. Petersen said that he handled the billing and collec-tion of moneys and that the lease operators were paid apercentage of the gross.During his direct examination by the attorney for theRespondent, Petersen was questioned as to the policy ofthe Respondent during 1977 with regard to the use of leaseoperators. Petersen testified:Q. During the year 1977 what was Nebraska BulkTransport policy with relation to using leased opera-tors? How were they used and when-the dates arereflected in the exhibit. What was the policy of Ne-braska Bulk Transport during the year 1977 for usingleased operators?A. We used lease operators during the anhydrousFirst quarterSecond quarterThird quarterFourth quarter$ 2,801.002,490.072,417.552,716.68 NEBRASKA BULK TRANSPORT153season, because I think Nick Bolejack may havehauled a couple of loads. Most of the drivers did notlike to become involved in hauling anhydrous becauseit requires a great deal of waiting time, and besidesthat, the mere fact that you've got to go at odd hoursto get the products delivered. At some places theywant it at 10 o'clock at night or 3 o'clock in the morn-ing. Most of my drivers did not do that. Plus we onlyhad one tractor that works with our trailer. You haveto pump the product off. We just hauled it very spo-radically, so I used a lease operator pulling the anhyd-rous tanker all through the season.The only other time we would use lease operators,the oil schedule fluctuations of a small company likeours are such that we may have seven loads today andone load tomorrow.Q. Of crude?A. Of anything. Yesterday we were hauling crude,today they shut us off with crude. I'm talking aboutthe present day, right now, we have no crude to haul,so we have men sitting today, and we-this is some-thing we were running thre and four men on formany days, and all of a sudden they stop you, andthere happens to be nothing else going on, and it putsyou in a rather precarious position to provide service,and the only thing a company such as ours has to sellis service, and if we can't perform they will get anothercarrier to do it. And there are a lot of carriers underthe same position we have. We have seven to ten loadsone day, and if we have got-maybe we would dis-patch three men long distance and we're short, andmaybe we have three loads we can't cover, then wewould call a lease operator in and have him haul vege-table oil. Normally we use them on the loads that mydrivers didn't particularly like, which were soybeanmeal and anhydrous ammonia loads.Petersen stated at the trial that General Counsel's Ex-hibits 2(a}-2(h) were not a complete list of the Company'srecords regarding lease operators. For example, Petersenpointed out that the records did not show the work per-formed by Dick's Transfer in June and July 1977 or thework performed by Alvin Hunick, and Petersen estimatedthat there were one or two others who did not do a suffi-cient amount of business with the Respondent for the Re-spondent to make a separate account for them.The Company's records which were introduced as Gen-eral Counsel's Exhibits 2(a) and 2(b) revealed the followingwith regard to the number of trips hauled by Harlan Schulzfor the Respondent. In 1975, the records which were intro-duced at the trial show that Schulz made 23 hauls for theRespondent between November 13 and December 16,1975. For the year 1976, the Company's records whichwere introduced at the trial show only three hauls bySchulz for the Respondent, and those were between Febru-ary 5 and 7, 1976.For the year 1977, the records show 128 trips under the"date hauled" column for that year between the dates ofOctober 18 and December 30, 1977. For 1978, the recordsshowed 23 trips under the "date hauled" column betweenthe dates of January 3 and 17, 1978.General Counsel's Exhibit 2(c) with regard to the tripsperformed by Shirley Ag Services, Inc., for the Respondentrevealed that that lease operator performed approximately171 trips under the "date hauled" column of the Respon-dent's records. Those trips for Respondent were performedbetween September I and December 23, 1977. For 1978.the Company's records show under the "date hauled" col-umn that Shirley Ag Services, Inc., performed 18 trips forthe Respondent between January 3 and 13, 1978.General Counsel's Exhibit 2(d) revealed 15 trips underthe "date hauled" column performed by Herman Stonesfor the Respondent between October 6 and November I,1977.General Counsel's Exhibit 2(c) revealed under the "datehauled" column that Fredonia Truck Lines performed ap-proximately 14 trips for the Respondent between Septem-ber 9 and December 22, 1977.General Counsel's Exhibit 2(f) revealed under the "datehauled" column that Leon Fiala performed two trips forthe Respondent on November 14, 1977.General Counsel's Exhibit 2(g) revealed under the "datehauled" column that Harold Byram performed approxi-mately 26 trips for the Respondent in 1976 between May10 nd July 5, 1976.(jeneral Counsel's Exhibit 2(h) revealed under the "datehauled" column that Fred Keasling performed approxi-mately nine trips for the Respondent during 1975 betweenDecember 2 and 5, 1975. The records from the Companyfurther show that during 1976 Keasling performed approxi-mately 43 trips for the Respondent between April 22 andJune 27, 1976. With regard to 1977, the Company's recordsshowed that Keasling performed approximately 37 trips forthe Respondent between February 7 and April 25, 1977.The figures give above are close approximations of thenumber of trips using the "date hauled" column as a basisfor counting each trip.Petersen testified that there had been no change in thejob duties of Contreras during the last 6 months of 1977.He said there had been two or three long hauls made byContreras, but Petersen described those as emergency situ-ations.Petersen also said that there had been no specific changein the job duties of Ron Grant since the middle of 1977,but Petersen acknowledged that Ron Grant did receivesome of the longer hauls since that time to Kansas Cityand to Wichita.Petersen said that there had been no change in the jobduties of Bolejack or Herrington. Petersen stated that Bole-jack had always been paid by the load both prior to June1977 and afterwards, unless there had been an administra-tive error.3. The work assignments of Ron GrantAccording to Ronald Grant's recollection, he had earnedmore money during the last quarter of 1977 than he hadearned in any of the first three quarters of 1977. However,he described a change in his job duties following the repre-sentation election. Ronald Grant testified:Well, it's hard to say because after the union was vot-NEBRASKA BULK TRANSPORT '53 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDed in we was still hauling crude but gradually it ta-pered off to where it was, I was sent more out of townover the road and, of course, that cost more to eat andeverything and putting in a lot more hours. We werepretty near expected to run day and night and younever know what time you will get home.Prior to the change, Ronald Grant said that from thebeginning of his employment by the Respondent he hadbeen hauling from Fremont to the ADM plant in Lincoln,Nebraska. He said that he averaged three to four trips aday, 6 days a week, and that he was paid $17 for each load.After the election, he said he made trips to Colorado, Kan-sas City, and Boston, Massachusetts. He was also paid bythe load for those trips and he recalled that the trip toKansas City was $50 a load.The foregoing is based upon Ron Grant's testimony.4. The lack of bargaining concerning the use of leaseoperatorsSchoening testified that following the representationelection among the employees of the Respondent on Au-gust 27, 1977, the Respondent did not contact Schoeningconcerning the use of lease operators by the Respondent.At first, during his direct examination by the attorneyfor the Respondent, Petersen indicated that the Union hadrequested discussion with regard to the Respondent's useof lease operators. The following took place:Q. (By Mr. Guthery) To the best of your recollec-tion, since the union election, August 27, 1977, haveyou ever been requested by Mr. Schoening or a repre-sentative of his union to bargain or discuss the use ofleased operators by Nebraska Bulk Transport, Inc.?A. I believe during one of our negotiating sessions,they had requested this to be discussed, and my otherattorney advised it was a non-negotiable item.However, during the cross-examination of Petersen bythe attorney for the Charging Party, Petersen indicatedthat he was not sure whether the Union had brought up thesubject, or whether the discussion was just between Peter-sen and his attorney.Up to the timeof the hearing, there had been two bargainingsessions between the Respondent and the Union. They wereheld on October 18 and November 29. 1977.The findings of fact in this section are based upon thetestimony of Schoening and Petersen. Regardless of wheth-er the attorney told the Union that the matter was "non-negotiable," it is clear that was the Respondent's position,and no such bargaining on that subject took place.P. The Respondent's Letter to EmployeesThe Respondent introduced into evidence a documententitled, "Position letter of Nebraska Bulk Transports, Inc.regarding NLRB election of August 27, 1977." (See Resp.Exh. 38.)Petersen testified that the letter containing the Respon-dent's position was hand delivered to every employee ofthe Respondent about I week or 10 days prior to the elec-tion on August 27, 1977.The letter is 3-1/2 pages long, typewritten, and double-spaced. In addition, there is attached to the letter a sum-mary of financial statement revealing the amounts owed bythe Respondent and the amounts owed by Petersen.The letter goes into specific detail concerning the per-sonal financial obligations of Petersen and the Respon-dent. The entire document is in evidence, and therefore it isnot necessary to disclose all of those financial details here.Anyone with a need to review the record may examine theentire document.At the top of the third page of the letter, there appearsthe following:If a union contract is signed, I believe that increasedcosts and loss of flexibility will require changes inmethods of operations in order to remain economi-cally sound, and if those changes are not successful,the signing of a union contract could mean the closingof our operation.The findings of fact in this section are based upon thetestimony of Petersen and documentary evidence.Q. Conclusions1. he General Counsel's motion to amend the complaintAfter all of the parties had rested their cases and justprior to the close of the hearing, counsel for the GeneralCounsel made a motion to amend the General Counsel'scomplaints in this proceeding by adding certain additionalallegations. I took the General Counsel's motion underconsideration and advised the parties that the motionwould be ruled upon in this Decision. That procedure af-forded me an opportunity to argue the matter in their re-spective briefs.The attorney for the Respondent addresses this issue inhis brief. In part, the attorney for the Respondent makesthe following argument:It is undisputed in the record that the request by theBoard to amend its complaints 17-CA-7767 and 17-CA-7868 are new matters not raised before the hear-ing and not raised until actually the conclusion of allevidence of the hearing. They are not supported byany charge by the Charging Party. The charges whichwere the basis for both complaints were neveramended.The Respondent is required to meet evidence pro-duced at a hearing regarding the charges and allega-tions contained in the complaints, it is not required toanticipate what other items the Board or ChargingParty might consider to be violations of the act andproduce evidence to rebut those hypothetical situa-tions in advance of being fully advised of the charges.The Respondent was not advised whatsoever of anyadditional allegations until all evidence had been con-cluded. Then the Board attempts to amend its com-plaint to allege additional charges through testimonythat it believes constitutes the basis for additionalcharges that came out during the hearing. The Re-spondent was not required to anticipate what testi- NEBRASKA BULK TRANSPORT155mony the Board would thint, would be a basis foradditional charges or to explore or explain that testi-mony. To do so would not only offend the rules andrequirements of the Act, but offends the elementalconcepts of due process.For the full argument presented by the Respondent, seethe Respondent's brief.Counsel for the General Counsel argues in his brief asfollows:At the conclusion of the hearing, General Counselmoved to amend his complaint to allege this action asa violation of Section 8(a)(1) in the form of interroga-tion and surveillance (488: 2-13). General Counsel re-spectfully submits that this amendment was timelysince the evidence was elicited from the Respondent'sown witness at the conclusion of the hearing and wasunknown to General Counsel prior to Taylor testify-ing. Moreover, General Counsel respectfully submitsthat the issue of Petersen's interrogation and surveil-lance was fully litigated at the hearing. The Respon-dent was sufficiently advised that this conduct was inissue when General Counsel amended its complaint.Being so advised, the Respondent chose not to recallPetersen to rebut the testimony of its witness, Mrs.Taylor. Accordingly the Administrative Law Judgeshould not decline to consider this evidence of possi-ble violations of Section 8(a)(1) of the Act. Preiser Sci-entific, Inc., 158 NLRB 1375, 1376-1377 (1966); VegasVillage Shopping Corp., 229 NLRB 279 (1977). Thisargument applies to other amendments by the GeneralCounsel at the conclusion of the hearing.In his motion, counsel for the General Counsel seeks toadd a subparagraph (d) to paragraph 5 of the complaint inCase 17-CA-7767 to allege that Petersen interrogated oneof the employees of the Respondent concerning thatemployee's and other employees' union activities on vari-ous dates after July 5, 1977.Counsel for the General Counsel also seeks to add asubparagraph (e) to paragraph 5 of the complaint in Case17-CA-7767 to allege that Petersen kept under surveillancethe union activities of Respondent's employees on variousdates after July 5, 1977.Counsel for the General Counsel further seeks to addsubparagraph (f) to paragraph 5 of the complaint in Case17-CA-7767 to allege that Petersen threatened to close Re-spondent's operations if Respondent's employees selectedthe Union as their collective-bargaining representative in aposition letter of Nebraska Bulk Transports, Inc., whichwas distributed to the employees I week to 10 days prior toAugust 27, 1977.With regard to the General Counsel's complaint in Case17-CA-7868, counsel for the General Counsel moves toamend that complaint by adding the following to the ex-isting paragraph 10 of that complaint: "And by refusingand continuing to refuse to bargain collectively with theUnion about the use of lease operators and sub-contractbargaining unit work."In its original form, paragraph 10 of General Counsel'scomplaint in Case 17-CA-7868 read as follows:Since on or about September 1, 1977. and at all timesthereafter, the Respondent has failed and refused, andcontinues to fail and refuse, to bargain in good faithwith the Union as the duly certified exclusive bargain-ing representative of all the employees in the unit de-scribed above in paragraph 7 by unilaterally and with-out sufficient prior notice to, or consultation with, theUnion, changing the terms and conditions of employ-ment of the employees in the said unit, by subcon-tracting bargaining unit work to lease operators.In a case where another counsel for the General Counselsought to amend the General Counsel's complaint by mak-ing his request for the first time in a post-hearing brief filedwith another Administrative Law Judge had ". .. erred bynot permitting the General Counsel to amend the com-plaint ...." See Herbst Supply Co., Inc., 222 NLRB 448,footnote 1 (1976).In another case, the Board disagreed that a respondent'ssurveillance should be considered only as background evi-dence in determining the respondent's overall motivation,but not as a violation of Section 8(a)( ) of the Act in viewof the failure of another counsel for the General Counsel tomove to amend the complaint to allege such a violation.Th Board found that the surveillance was sufficiently re-lated to the subject matter of the complaint and that thematter was "fully litigated" at the trial. See Alexander Daw-son, Inc. d/b/a Alexander's Restaurant and Lounge, 228NLRB 165 (1977).In still another case, the Board found, in disagreementwith another Administrative Law Judge, that the failure ofthe respondent in that case to question one witness or tocross-examine another witness did not warrant the conclu-sion that the matter was not "fully litigated" at the trialsince the respondent ". ..did not avail itself of the oppor-tunity to do so." See Harry Edison, Divadar Marcovici andBertram Fried, a Co-Partnership doing business as SeaviewManor Home for Adults, 222 NLRB 596 (1976).Citing its earlier Decision in Monroe Feed Store, 112NLRB 1336 (1955), the Board stated in H C. Thomson,Inc., 230 NLRB 808, 811 (1977):And, while this statement was not alleged as a sepa-rate violation of Section 8(a)( 1), it was fully litigated atthe hearing. We have long held "that when an issuerelating to the subject matter of a complaint is fullylitigated at a hearing ...the Board [isJ expected topass upon it even though it is not specifically allegedto be an unfair labor practice in the complaint." Ac-cordingly, we find that Turrin's statement to Ferrarithat in the event he were rehired he would have to jointhe MMP interferes with Ferrari's Section 7 rights andis therefore a violation of Section 8(a)(1).In Niagara Falls Memorial Medical Center, Inc.. 236NLRB 342 (1978), the Board held footnote 2:Respondent has excepted to the Administrative LawJudge's conclusion that it violated Sec. 8(a)( ) of theAct by interrogating and threatening Stephen Ward inJuly 1976. Respondent argues that neither the chargedated November 5, 1976, nor the complaint, datedNEBRASKA BULK TRANSPORT '55 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 17, 1977, alleged that these incidents wereunlawful and, therefore, any finding based thereon isbarred under Sec. 10(b) of the Act. Respondent fur-ther argues that these incidents were not fully litigat-ed. The original charge in this proceeding, alleged, in-ter alia, that by "the above and other acts,"Respondent has interfered with, restrained, andcoerced employees in the exercise of the rights guaran-teed in Sec. 7 of the Act. We have held that it is notnecessary to allege each unfair labor practice to belitigated. See Benner Glass Co., 209 NLRB 686, 687(1974); FTS Corp. (Division of Hilco), 184 NLRB 787,789 (1970). We further note that the interrogation of,and the threat to, Ward in July 1976 were related tosimilar unlawful threats made to employees herein, in-cluding Ward. Furthermore, although counsel for theGeneral Counsel indicated at the hearing that she was"not contending that these conversations are 8(a)(1),but merely background, because they are 10(b)," Re-spondent obviously did not rely on the disclaimer bythe counsel for the General Counsel, as it cross-exam-ined Ward about the incidents and the matter wasfully litigated.See also other cases where the Board found that the mat-ter in question had been "fully litigated." Douglas Lantzd/b/a and/or a/k/a Alcan Forwarding Company, Transpor-tation Consultant, and A FCO, et al., 235 NLRB 994, foot-note 2 (1978); Meilman Food Industries, Inc., 234 NLRB698, 699, footnote 4 (1978); Southwest Distbributing Co.,Inc., 232 NLRB 635, footnote 1 (1977); General DynamicsCorporation, 227 NLRB 334, footnote 2 (1976).In the instant case, counsel for the General Counsel'smotion is predicated upon testimony from the Respon-dent's witnesses and from one of Respondent's exhibits.Specifically, the allegation of additional interrogation byPetersen and the allegation pertaining to surveillance byPetersen rests upon the testimony of Respondent's witness,Hasel Taylor. Ms. Taylor was the final witness called bythe Respondent during the Respondent's case, and themanner in which the subject matter came up has been setforth earlier herein in section F. Ms. Taylor's testimonystands uncontradicted and undenied on the record.Counsel for the General Counsel predicates his addition-al allegation of a threat to close Respondent's operations ifthe employees selected the Union as their collective-bar-gaining representative on a statement made in Respon-dent's letter to its employees which was introduced intoevidence as Respondent's Exhibit 38. Counsel for the Gen-eral Counsel points to the first paragraph on page 3 ofRespondent's own exhibit as a basis for that additionalallegation.The amendment to paragraph 10 of the complaint inCase 17-CA-7868 appears to be based upon Petersen's tes-timony that the matter of using lease operators was a non-negotiable item.Finally, it is noted that the complaint in Case 17 CA-7767 already alleged interrogation by Petersen in para-graph 5(a) and threats by Petersen to close the Respon-dent's facility if the employees selected the Union as theircollective-bargaining representative in subparagraph (b)and subparagraph (c) of paragraph 5. In addition, the alle-gation of paragraph 10 of the complaint in Case 17-CA-7868, as originally alleged, has been set forth above.Considering the Board precedents referred to above, andparticularly considering the nature of the allegations andtheir relationship to the similar allegations contained in thecomplaints prior to the hearing, and particularly noting thatthe basis for the proposed amendments by the General Coun-sel rests upon testimony from Respondent's own witnessesand from one of Respondent's own exhibits, I conclude thatthe counsel for the General Counsel is entitled to have hismotion to amend the complaints granted in these circum-stances. Accordingly, I shall hereby grant the GeneralCounsel's motion to amend his complaints as stated on therecord.2. The conversations with Petersen and the Respondent'sposition letter to employeesIn P. B. and S. Chemical Company, 224 NLRB 1, 2(1976), the Board stated, ". ..we first note that the basicpremise in situations involving the questioning of employ-ees by their employer about union activities is that suchquestions are inherently coercive by their very nature."See also Crown Zellerbach Corporation, 225 NLRB 911(1976), where the Board found that the questioning of anemployee was violative of Section 8(a)(1) of the Act eventhough the questioning took place in the absence of a spe-cific threat or promise of benefit. In addition, see theBoard's opinion in Quemetco, Inc., a subsidiary of RSR Cor-poration, 223 NLRB 470 (1976), concerning a "friendly"interrogation of an employee as being violative of Section8(a)(1) of the Act.With these Board precedents in mind, I conclude thatthe interrogation of Carolyn Grant by Petersen, as set forthin section H,3, herein, was violative of Section 8(a)(l) ofthe Act since Ms. Grant was the wife of an employee of theRespondent at that time and the questioning was concern-ing employees' union activities.I also conclude that the interrogation of Ms. Taylor byPetersen, as set forth in section F herein, concerning em-ployees' union activities and the surveillance of the em-ployees' union activities by observing the persons withwhom Ms. Taylor went to lunch, and then questioning Ms.Taylor as to whether the Union was discussed among theemployees at lunch, further violated Section 8(a)(l) of theAct.In N.L.R.B. v. Gissel Packing Co., Inc., et al., 395 U.S.575 (1969), the Supreme Court held at 618-619:Thus, an employer is free to communicate to his em-ployees any of his general views about unionism orany of his specific views about a particular union, solong as the communications do not contain a "threatof reprisal or force or promise of benefit." He mayeven make a prediction as to the precise effects hebelieves unionization will have on his company. Insuch a case, however, the prediction must be carefullyphrased on the basis of objective fact to convey anemployer's belief as to demonstrably probable conse-quences beyond his control or to convey a manage- NEBRASKA BULK TRANSPORT157ment decision already arrived at to close the plant incase of unionization. See Textile Workers v. DarlingtonMfg. Co., 380 U.S. 263, 264, footnote 20 (1965). Ifthere is any implication that an employer may or maynot take action solely on his own initiative for reasonsunrelated to economic necessities and known only tohim, the statement is no longer a reasonable pre-diction based on available facts but a threat of retalia-tion based on misrepresentation and coercion, and assuch without the protection of the First Amendment.We therefore agree with the court below that "[c]on-veyance of the employer's belief, even though sincere,that unionization will or may result in the closing ofthe plant is not a statement of fact unless, which ismost improbable, the eventuality of closing is capableof proof." 397 F.2d 157, 160. As stated elsewhere, anemployer is free only to tell "what he reasonably be-lieves will be the likely economic consequences ofunionization that are outside his control," and not"threats of economic reprisal to be taken solely on hisown volition." N.L.R.B. v. River Togs, Inc., 382 F.2d198, 202 (2d Cir. 1967).The Board found a violation of Section (a)( ) of the Actwhere the Board concluded that the company president, "...told employees that the Company could not afford aunion and would probably close down if the Union werevoted in." The Terminal Taxi Company, d/b/a Yellow CabCo., 229 NLRB 643, footnote 1 (1977).With the foregoing precedents in mind, I conclude thatPetersen did threaten to close the Respondent's facility, sellits trucking equipment and lease its hauling operations tolease operators, as more fully described in section L andsection N herein, since the threats were related to the selec-tion of the Union by the employees as their collective-bar-gaining representative.In Respondent's Exhibit 38, the Respondent stated to itsemployees:If a union contract is signed, I believe that increasedcosts and loss of flexibility will require changes inmethods of operations in order to remain economi-cally sound, and if those changes are not successful,the signing of a union contract could mean the closingof our operation.Considering particularly the earlier threats referred toabove of what action the Respondent would take if theemployees selected a union, I also conclude that the state-ment quoted above from the Respondent's position letterto employees also violates Section 8(aX1) of the Act. At thetime at which the letter was distributed to the employees,the Respondent could not know, prior to the union repre-sentation election, what the demands of the Union mightbe in the future if the Union won the election, or what theresults might be from good faith bargaining with theUnion. Thus, at that time, the statement in Respondent'sExhibit 38 was in the words of the Gissel decision "no lon-ger a reasonable prediction based on available facts but athreat of retaliation based on misrepresentation and coer-cion, and as such without the protection of the FirstAmendment.'Based upon the credited testimony as more fully de-scribed in section J herein, I conclude that Petersen alsothreatened to refuse to bargain with the Union selected bythe employees as their collective-bargaining representativewhen he told Bolejack, "I am not going to negotiate any-way." I find that threat in those circumstances to be afurther violation of Section 8(a)(l) of the Act.3. The terminations of Dennis Miller and Roger GrantIn considering whether the Respondent's terminations ofDennis Miller and Roger Grant on July 5. 1977, were vio-lative of Section 8(a)(1) and (3) of the Act, it is helpful tostudy and reflect upon the court's holding in N.LR.B. v.Ace Comb Company, 342 F.2d 841 (8th Cir. 1965):It has long been established that for the purpose ofdetermining whether or not a discharge is discrimina-tory in an action such as this, it is necessary that thetrue, underlying reason for the discharge be estab-lished. That is, the fact that a lawful cause for dis-charge is available is no defense where the employee isactually discharged because of his Union activities. Afortiori, if the discharge is actually motivated by a law-ful reason, the fact that the employee is engaged inUnion activities at the time will not tie the employer'shands and prevent him from the exercise of his busi-ness judgment to discharge an employee for cause.... It must be remembered that it is not the purposeof the Act to give the Board any control whatsoeverover an employer's policies, including his policies con-cerning tenure of employment, and that an employermay hire and fire at will for any reason whatsoever, orfor no reason, so long as the motivation is not viola-tive of the Act.In The Youngstown Osteopathic Hospital Association, 224NLRB 574, 575 (1976), the Board held:Under Board precedent if part of the reason for ter-minating an employee is unlawful, the discharge vio-lates the Act. As the Board and the courts have sooften indicated, the issue is not whether there existedgrounds for discharge apart from union or protectedconcerted activities. That the employer has ample rea-son for discharging an employee is of no moment. Anemployer may discharge an employee for any reason,good or bad, so long as it is not for union or protectedconcerted activity. Even if the discharge is based onother reasons as well, if the discharge is partly in repri-sal for protected concerted activity, it is unlawful.The Board reiterated its adherence to the holding inYoungstown Osteopathic Hospital in its Decision in O & HRest., Inc., Trading as the Backstage Restaurant, 232 NLRB1082, 1083 (1977). Furthermore, the Board pointed out (fn.4) therein that, while the allegation in Youngstown Osteo-pathic Hospital dealt with a discharge for concerted pro-tected activity under Section 8(a)(1) of the Act, and theallegation in The Backstage Restaurant involved a dis-charge in violation of Section 8(a)(3) of the Act, ". ..theBoard has long applied the same legal standards for 8(a)(3)and (I) discharges."NEBRASKA BULK TRANSPORT '57 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith these precedents in mind, it is noteworthy thatDennis Miller was the employee who initiated the unionorganizational activities among the employees of the Re-spondent. Miller was the one who contacted business rep-resentative Schoening, and Miller was the one who initiallyreceived the union authorization cards from Schoening anddistributed them to other employees. With regard to RogerGrant, he was one of the employees who signed a unionauthorization card at the request of Miller; in addition,Grant solicited two other employees of the Respondent tosign union authorization cards. While neither Miller norGrant personally informed Petersen of his union activitiesprior to July 5, 1977, the fact that the union activities tookplace among a relatively small number of employees can-not be ignored.Also, the proximity between the terminations of Millerand Grant in relation to the extensive union activity amongRespondent's employees is a matter to be considered. Therepresentation petition was filed by the Union on June 27,the Union's telegram to the Respondent was telephonicallydelivered on June 28, and as set forth in section E herein,Petersen inquired of Bolejack on June 27, 28, or 29 about"strangers" being on the premises.The violations of Section 8(a)(l) of the Act which havebeen found herein have been weighed in connection withthe issues raised by the terminations of Miller and Grant.Although not alleged as a violation of Section 8(a)(1) of theAct, Petersen's statement to Troxel in mid-July 1977, as setforth in detail in section M herein, that "I think I got rid ofthe ones that started it." is of significance in determiningRespondent's motivation for discharging Miller and Grant.It seems clear from the context and timing of that conver-sation between Petersen and Troxel that Petersen was re-ferring to Miller and Grant as the ones who had started theunion organizing campaign. Furthermore, as described inmore detail in section K herein, Petersen's conversationwith Ron Grant on July 8, 1977, mentions Respondent'sasserted reasons for terminating Miller and Grant, but alsoPetersen mentions the union activities of Respondent's em-ployees in the same conversation. It will be recalled thatPetersen told Ron Grant that, "You guys picked a poortime to come in with this union thing because things wasslow and he couldn't afford it and Herman Brothers wasaching to get in to do the hauling." It seems apparent thatthe mention of the employees' union activities in the con-text of telling Ron Grant of the Respondent's reasons forterminating Miller and Roger Grant was more than merecoincidence.With all of the foregoing comments in this section inmind, and after reviewing the Board's Decision in WiesePlow Welding Co., Inc., 123 NLRB 616 (1959), I concludethat it is appropriate to draw an inference under the fore-going circumstances that the Respondent had knowledgeof the union activities of Miller and Grant prior to termi-nating them.As set forth in section G herein, I conclude, based on thecredited testimony, that Miller had permission from Peter-sen to take time off from work in order to move, and thusMiller's absences from work on June 29 and 30 were notthe real reasons for his termination. As set forth in sectionG herein, Miller's truck had become inoperable on Mon-day evening, June 27 and he explained the problem whenhe was called the next morning, June 28, 1977. The othermatters mentioned in Respondent's termination letter toMiller had occurred many months prior to the date of histermination. He had been on probation since Janaury 5,1977, which was almost 6 months prior to his termination,and the incident involving the damage to the tractor enginehad occurred in March 1977, which was about 3 monthsprior to his termination by the Respondent.With regard to Roger Grant, it is clear that he had notlisted his two speeding citations in 1976 on his applicationfor employment or on his motor vehicle driver's certifica-tion. (See Jt. Exhs. 3 and 4.) However, as set forth morefully in detail in section H herein, during the week of May16, 1977, Grant advised Petersen that Grant was not cer-tain of the number or dates of his traffic violations. At thattime, which was prior to union organizational activityamong Respondent's employees, Petersen's response wasthat Grant should not worrry about it, that the matter wasnot that important. Petersen's response at that time is insharp contrast with his later actions after union organiza-tional activity had taken place.Without reiterating here all of the facts, which are fullydescribed in section H herein, I conclude, based on thetes:imony of Mary Bratt, who was an unbiased and impar-tial witness, that the Respondent's request for the drivingrecords of certain of its drivers, including Roger Grant,was not sent to the Department of Motor Vehicles untilafter the Respondent had knowledge of the union organi-zational campaign among its employees. As noted previ-ously, the Union's telegram was telephoned to Petersen at12:29 p.m. on Tuesday, June 28, 1977. The timing of theprocessing of the request for the drivers record by the De-partment of Motor Vehicles and the short distance of 15 to20 miles between Bennet and Loncoln, Nebraska, suggestthat the request was not made until after telephonic receiptof the Union's telegram. I do not find credible the testi-mony that Petersen called from New Orleans, Louisiana, toLincoln, Nebraska, on June 24, 1977, while he was on dutywith the United States Navy to have such a request fordriver's records prepared.Jensen's testimony with regard to the memos which hewrote at Respondent's request, which were introduced asRespondent's Exhibits 31 and 32, is revealing in that Jen-sen testified that he had never been requested to confirm inwriting such matters by the Respondent before July 5,1977.As noted in section I herein, the legal opinion from At-torney Quinn to the Respondent was not rendered until 2days after the termination of Grant.After considering all of the foregoing, and in particularthe 8(a)(l) violations by the Respondent as specifiedherein, the timing of the terminations within a few daysafter Respondent admittedly had knowledge that theUnion was seeking to organize Respondent's employees,and especially in light of Petersen's statement to Troxel, "Ithink I got rid of the ones that started it," I conclude thata preponderance of the evidence does establish that theRespondent was motivated, in part, by the union activitiesof Miller and Grant in deciding to terminate them. There-fore, I conclude that the Respondent violated Section NEBRASKA BULK TRANSPORT1598(aXl) and (3) of the Act when it terminated Miller andGrant on July 5, 1977.4. The changes following the union representationelection on August 27, 1977As noted above in section D herein, a majority of theemployees in the unit voted on August 27, 1977, to selectthe Union as their collective-bargaining representative.Thereafter, on September 6, 1977, the Union was certifiedas the collective-bargaining representative of the employ-ees in the unit.Without repeating the facts which have been set forth indetail in section O herein, it is apparent that Contreras,Bolejack, and Ron Grant experienced changes in theirworking conditions following the union representationelection. Herrington did not testify, but Bolejack describedHerrington as receiving shorter trips, rather than long onesfrom Lincoln, Nebraska, to California or to New York, fora short period of time after the union election.Merely examining the earnings of the four employees forthe third and fourth quarters of 1977 would not, by itself,disclose whether there had been changes i the job assign-ments of these employees. For example, both Contrerasand Ron Grant pointed to the change in the nature and thetype of their assignments, as contrasted with the assign-ments which they had been given in the past by the Re-spondent. Bolejack, on the other hand, pointed to thechange in the method of compensation by the Respondent,who had previously paid him on an hourly basis, and thenchanged to paying him by the trip.In addition, insofar as this record shows, there was asubstantial increase in the use by the Respondent of leaseoperators following the union representation election. Theuse of lease operators was not merely a continuation of apast practice by the Respondent; instead, this increase wasa substantial change from the past practice.The evidence is undisputed that the Respondent did notgive notice to or bargain with the Union with regard to anyof these changes following the union election victory. Infact, the subject of the use of lease operators was consid-ered by the Respondent to be a nonnegotiable item. In thsecircumstances, I conclude that the Respondent has takenunilateral action without bargaining with the collective-bargaining representative of its employees, that the Re-spondent has continued to fail and refuse to bargain withthe Union with regard to the use of lease operators and thesubcontracting of unit work, and thereby, that the Respon-dent has engaged in unfair labor practices within the mean-ing of Section 8(a)(1) and (5) of the Act. Furthermore, con-sidering the 8(a)(1) violations which have been describedherein, and the 8(a)(1) and (3) violations with regard to theterminations of Miller and Roger Grant, and also consider-ing the timing of the changes following the union represen-tation election, I conclude that the changes also violatedSection 8(a)(l1) and (3) of the Act because they were takenas a result of the employees' union activities.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAWI. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Since on or about August 27, 1977, and continuingthereafter, the Union has represented a majority of the Re-spondent's employees for the purposes of collective bar-gaining in the appropriate bargaining unit described be-low:All full-time and regular part-time drivers, includingmaintenance employees and the dispatcher employedby the Respondent at its Bennet, Nebraska, facilities,excluding office clerical employees, professional em-ployees, guards, lease operators, and supervisors as de-fined in the Act.4. By interrogating the wife of an employee on or aboutJune 30, 1977, and by interrogating an employee on vari-ous dates after July 5, 1977, regarding the union activitiesof the employees of the Respondent; by engaging in sur-vei.'ance of the union activities of its employees on variousda'es after July 5, 1977; by threatening its employees thatthe Respondent would close its facility, sell its truckingequipment, and lease its hauling operations to lease opera-tors because of its employees' selection of the Union astheir collective-bargaining representative, during conversa-tions occurring the week of July 11, 1977 and the week ofAugust 29, 1977; by threatening its employees that thesigning of a union contract could mean the closing of Re-spondent's operation, in a letter to its employees I week or10 days prior to August 27, 1977; and by threatening itsemployees that it would refuse to bargain with the Unionselected by the employees as their collective-bargainingrepresentative, in a conversation on or about July 7, 1977,the Respondent has engaged in unfair labor practices with-in the meaning of Section 8(aX 1) of the Act.5. By terminating Dennis Miller and Roger Grant on orabout July 5, 1977, because of their union activities, theR-spondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(l) and (3) of the Act.6. By making changes in the work assignments of unitemployees and by subcontracting a portion of the unitwork, and thereby adversely affecting the conditions ofemployment of Nick Bolejack, Sam Contreras, RonaldGrant, and Robert Herrington since on or about Septem-ber 1, 1977, because of its employees selecting the Union astheir collective-bargaining representative, and doing sounilaterally without notice to and bargaining with theUnion, as the collective-bargaining representative of theemployees in the unit described above, and by continuingto refuse to bargain collectively with the Union regardingthe use of lease operators and the subcontracting of unitwork, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)( ), (3), and (5) ofthe Act.7. The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and (7) of theAct.NEBRASKA BULK TRANSPORT 159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYSince I have found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, I shall recommend to theBoard that the Respondent be ordered to cease and desistfrom engaging in those unfair labor practices.I shall also recommend to the Board that the Respon-dent take certain affirmative action in order to effectuatethe policies of the Act.Such affirmative action will include an offer of reinstate-ment to Dennis Miller and Roger Grant and payment ofbackpay to them for their loss of earnings which has result-ed from the Respondent's termination of them. The back-pay period will be from the date of their termination onJuly 5, 1977, until the date on which the Respondent offerseach one, respectively, reinstatement. Net earnings by eachone during such period of time will be subtracted from theamount of that person's gross backpay.Backpay is to be computed on a quarterly basis in themanner prescribed by the Board in F W. Woolworth Com-pany, 90 NLRB 289 (1950). Intertest on such backpay is tobe computed in accordance with the Board's decisions inFlorida Steel Corporation, 231 NLRB 651 (1977), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Furthermore, in view of the Respondent's violations ofSection 8(a)(1), (3), and (5) with regard to the changes inthe work assignments of certain unit employees and thesubcontracting of a portion of the work of unit employees,I shall further recommend that Respondent reimburseNick Bolejack, Sam Contreras, Ronald Grant, and RobertHerrington for any loss of earnings by them resulting fromRespondent's action.Finally, in view of the nature of the unfair labor prac-tices found herein, I shall also recommend to the Boardthat the Respondent be required to cease and desist frominfringing in any other manner on the rights of employeesguaranteed by Section 7 of the Act. N.LR.B. v. EntwistleMfg. Co., 120 F.2d 532, 536 (4th Cir. 1941).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the recommended:ORDER'The Respondent, Nebraska Bulk Transport, Inc., Ben-net, Nebraska, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interrogating the wife of an employee and interro-gating an employee concerning the union activities of Re-spondent's employees.IIn the event that no exceptions are filed as provided by Sec. 102.46 ofthe Board's Rules and Regulations. the findings, conclusions, and recom-mended Order herein shall, as provided in Sec. 102.48 of the Board's Rulesand Regulations, be adopted by the Board and shall become its findings,conclusions. and Order, and all objections thereto shall be deemed waivedfor all purposes.(b) Engaging in surveillance of the union activities of itsemployees.(c) Threatening its employees that Respondent wouldclose its facility, sell its trucking equipment, and lease itshauling operations to lease operators because of itsemployee's selection of the Union as their collective-bar-gaining representative.(d) Threatening its employees that the signing of aunion contract by the Respondent could mean the closingof the Respondent's operations.(e) Threatening its employees that the Respondentwould refuse to bargain with the Union selected by its em-ployees as their collective-bargaining representative.(f) Discharging employees because of their union activi-ties.(g) Making changes in the work assignments of employ-ees in the unit represented by the Union and subcontract-ing a portion of the unit work and thereby adversely affect-ing the conditions of employment of its employees, becauseits employees select a union as their collective-bargainingrepresentative, and taking such actions unilaterally withoutnotice to and bargaining with the Union, as the collective-bargaining representative of its employees, and continuingto efuse to bargain collectively with the Union regardingthe use of lease operators and the subcontracting of unitwork..h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies of theAct:(a) Offer Dennis Miller and Roger Grant immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions of em-ployment, without loss of their seniority or other rights andprivileges.(b) Make whole Dennis Miller and Roger Grant for anyloss of earnings which has resulted from their terminationby the Respondent in the manner as more fully describedin the remedy section of this Decision.(c) Make whole Nick Bolejack, Sam Contreras, RonaldGrant, and Robert Herrington for any loss of earningswhich has resulted from the Respondent's action againstthem in the manner as more fully described in the remedysection of this Decision.(d) Preserve and, upon request, make available to agentsof the Board, for examination and copying, the payroll rec-ords, social security records, timecards, personnel records,and all of the other records necessary to analyze theamount of money due under the terms of this Order.(e) Bargain collectively, upon request, with GeneralDrivers and Helpers Union, Local No. 554, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, with regard to thewages, hours, and other terms and conditions of employ-ment of the employees of the Respondent in the appropri-ate unit described below, and in particular bargain collec-tively with the Union as the collective-bargainingrepresentative of the employees in the unit with regard toRespondent's use of lease operators and the subcontracting--- NEBRASKA BULK TRANSPORT161of unit work. The appropriate coliective-bargaining unit is:All full-time and regular part-time drivers, includingmaintenance employees and the dispatcher employedby the Respondent at its Bennet, Nebraska, facilities,excluding office clerical employees, professional em-ployees, guards, lease operators, and supervisors as de-fined in the Act.(f) Post at its Benent, Nebraska, facility copies of theattached notice marked "Appendix." 2 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 17, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Consistent with the findings of fact and conclusions oflaw reached in this Decision, the Respondent's motion todismiss the allegations of the complaints is hereby denied.2 In the event that this Order is enforced by a judgment of a United SiatesCourt of Appeals. the words in the notice reading "Posted bh Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."